       Case 1:18-cv-11386-VSB Document 38 Filed 05/15/19 Page 1 of 137




                                    HIGHLY CONFIDBNTIAL

UNITED STATBS DISTRICT COURT
SOUTHERN DISTRICT OF NB\ry YORK
SPECTRUM DYNAMICS MEDICAL LIMITED,

                                Plaintiff,             Case   No.: 18-cv-l 1386 (VSB)

                                                       .IURY TRIAL DEMANDED

GENERAL ELECTRIC COMPANY, GE                           FILED UNDER SBAL
HEALTHCARE, INC., GE MEDICAL SYSTEMS
ISRAEL LTD., JEAN-PAUL BOUHNIK,
SERGIO STEINFELD, ARIE ESCHO, NATHAN
HERMONY, ANd YARON HEFETZ,

                                Defendants.



                                FIRST AMENDED COMPLAINT

           Plaintiff Spectrum Dynamics Medical Limited (hereinafter "Plaintiff' or "Spectrum") by

and through its attorneys, files this First Amended Complaint in accordance with the Court's

March 12,2OI9 Order [D.I. 25] and the Court's March 18,2019 Order [D.I. 30] alleging, inter

alia, breach of contract, trade secret misappropriation, correction of inventorship under 35

U.S.C. $ 256 and other claims against Defendants General Electric Company, GE Healthcare,

Inc., and GE Medical Systems Israel Ltd. (collectively "GE" or "GE Defendants"),        Jean-Paul


Bouhnik ("Bouhnik"), Sergio Steinfeld ("Steinfeld"), Arie Escho ("Escho"), Nathan Hermony

("Hermony") (each an "Obligated Individual" and collectively "Obligated Indivicluals"), and

Yaron Hefetz ("Hefetz"), (each a "Defendant" and collectively "Defendants") and hereby

alleges as follows:

                                             THE PARTIES

1.         Plaintiff is a limited company organized under the laws of the British Virgin Islands

1J734902   03885750.DOCX'
                                                  ,
       Case 1:18-cv-11386-VSB Document 38 Filed 05/15/19 Page 2 of 137




        having its principal offices at P.O. Box 957 Offshore Incorporations Centre Road Town,

        Torrola, British Virgin Islands. For purposes of this Complaint, "Spectrum" refers to

         Plaintifï Spectrum Dynamics Medical Limited and its "Predecessors in lnterest"         as


         defìned below in 1[ï l0-23.

2.       Upon information and belief, Defendant GENERAL ELECTRIC COMPANY is                       a


         corporation organized under the laws of the State of New York having a place of busirress

         at 1 River Road, Schenectady, New York 12345, USA.

J        Upon information and belief, Defendant GE HEALTHCARE, INC. is a unit/division of

         General Electric Company organized under the laws of the State of Delaware having        a


         place of business at 101 Carnegie Center, Princeton, New Jersey 08543, USA.

4        Upon information and belief, Defendant GE, Medical Systems Israel Ltd. is a limited

         company organized under the laws of the State of Israel, having a place of business at   1




         Netiv Haor Street floors 4-6, Haifa. 3508510, Israel.

5        Upon information and belief, Defendant JEAN-PAUL BOUHNIK is a citizen of the State

         of Israel, residing at 15 Habanim Street, Zichron Yaakov, Israel'

6.       Upon information and belief, Defendant SERGIO STEINFELD is a citizen of the State of

         Israel, residing     af 8 Zeev Vilnai   Street, Haifa, Israel.

7        Upon information and belief, Defendant ARIE ESCHO is a citizen of the State of Israel,

         residing at 209 Derech Hayam Street, Haifa, Israel.

8        Upon information and beliei Defendant NATHAN HERMONY is a citizen of the State

         of Israel, residing at 6a Bareket Street, Caesarea, Israel.

9        Upon information and beliei Defendant YARON HEFETZ is a citizen of the State of

         Israel, residing at PO 184, Kibbutz Alonim, Israel.

lt7 34902 038857s0.DOCX   )

                                                         2
       Case 1:18-cv-11386-VSB Document 38 Filed 05/15/19 Page 3 of 137




                     PREDBCBSSORS                                                INFORMATI

l0       Plaintiff Spectrum Dynamics Medical Limited's corporate history began in 1999-2000,

         with the f'ormation of V-Target Technologies Ltd.

11       V-Target LLC was f-ormed and organized in Delaware in 2002. In 2004, V-Target LLC

         acquired V-Target Technologies Ltd. and certain assets, including tracle secrets and other

         intellectual propefiy rights, as part of a reorganization in which V-Target Technologies

         Ltd. became a wholly owned subsidiary of V-Target LLC.

t2.      V-Target Technologies Ltd., as a wholly owned subsidiary of V-Target LLC, performed

         research and development activities in, inter alia, the medical imaging field on behalf   of

         V-Target LLC. V-Target LLC held all intellectual property rights, including trade secrets

         resulting from such V-Target Technologies Ltd. research and development activities.

13       In 2005, V-Target LLC        changed   its name to Spectrum Dynamics LLC (remaining        a


         Delaware limited liability company), and V-Target Technologies Ltd. changed its name

         to Spectrum Dynamics (Israel)     Ltd.   The entities' relationships remained the same; that

         is, (i) Spectrum Dynamics (Israel) Ltd. remained a wholly owned subsidiary of Spectrum

         Dynamics LLC, and performed research and development in, inter alia, the medical

         imaging field on behalf of Spectrum Dynamics LLC and (ii) Spectrum Dynamics LLC

         held all intellectual property rights, including trade secrets resulting from such Spectrum

         Dynamics (Israel) Ltd. research and development activities.

I4       Starting     in    2003 and continuing through the 2009-2012 time period, V-Target

         Technologies Ltd. and subsequently Spectrum Dynamics (Israel) Ltd. (after the name

         change      in 2005) developed valuable        intellectual property, including inventions,

         improvements, technology, know-how and trade secrets, through the expenditure of

lJ7 34902 038857s0.DOCX )
                                                    J
       Case 1:18-cv-11386-VSB Document 38 Filed 05/15/19 Page 4 of 137




         significant resources for V-Talget LLC and subsequently Spectr"um Dynamics LLC after

         the name change.

15       As of January I,2007, Spectrum Dynarnics (Israel) Ltd., as a wholly owned subsidiary of

         Spectrum Dynamics LLC, began providing manufacturing, supply and assembly services

         with respect to Spectrum Dynamics LLC's products.

16.      In2013, Biosensors International Group Ltd. ("Biosensors"), a comp¿ìny organized under

         the laws of Bermuda, acquired all of the assets of Spectrum Dynamìcs LLC and of related

         company, Spectrum Dynamics (USA) Inc., including            all trade secret and other
         intellectual propefty rights.

11       At the same time in 2013, M. Maozos Ltd. (a company         organized under the laws   of

         Israel, wholly owned by Biosensors) acquired all of the assets of Spectrum Dynamics

         (Israel) Ltd.

18.      M. Maozos Ltd. subsequently attempted to change its name to Spectrum Dynamics Ltd.,

         and ultimately changed its name to Spectrum Dynamics Medical     Ltd. ("SDMIL").

t9       SDMIL performed research and development activities in the medical imaging field on

         behalf of Biosensors as well as manufacturing, supply and assembly services with respect

         to Biosensors products. Biosensors held all intellectual property rights, including trade

         secrets, resulting   from such SDMIL research and development activities, including the

         right to sue.

20       In November 2016, Biosensors formed Plaintiff Spectrum Dynamics Medical Limited,

         organized in the British Virgin Islands ("SDMBVI"). And, with effect as of January

         2017, SDMBVI acquired from Biosensors all assets including trade secrets and other

         intellectual property rights related to the medical imaging field as acquired in 2013 from

lJ7 34902 0388s7s0.DOCX ]
                                                  4
       Case 1:18-cv-11386-VSB Document 38 Filed 05/15/19 Page 5 of 137




         Spectrum Dynarnics LLC by Biosensors and developed since then, including the right to

         sue.


2t       Each of V-Target Technologies Ltd., V-Target LLC, Spectrum Dynamics LLC, Spectrum

         Dynamics (Israel) Ltd., Spectrum Dynamics (USA) Inc., Biosensors, M. Maozos Ltd.,

         Spectrum Dynamics Ltd., SDMIL, are               a "Predecessor in Interest" and   collectively

         "Predecessors in Interest" to Plaintiff Spectrum.

22.      Plaintiff Spectrum is the successor in interest under the "AMENDED AND RESTATED

         MUTUAL CONFIDENTIALITY AND NON-USE AGREEMENT" (Ex.                                l,   the "2009

         Agreement"), and has standing      to assert      breach   of the   non-disclosure and non-use

         provisions thereof.

23       Plaintiff Spectrum also owns all of the Spectrum Information (as defined in i[ 47),

         including Spectrum Trade Secrets (the "Spectrum Trade Secrets" are identified, by way

         of non-limiting example, in t{l[ 197-446) as well as all inventions embodied therein. The

         joint inventors of all of the Spectrum Trade Secrets, Yoel Zilberstien and Nathaniel Roth,

         were subject to employment agreements with Spectrum Predecessors in Interest which

         agreements automatically assigned any invention to the respective Predecessor in Interest

         employer including the right      to   sue   for past damages, and placed        confidentiality

         obligations on these individuals as well. Further, joint inventors Shlomo Ben-Haim and

         Benny Rousso of certain Spectrum Trade Secrets have assigned all rights to the invention

         of PCT/IB20I3/053721 ("'721 PCT")(filed as U.S. Application No.                141399,975, and

         published as U.S. Patent Pub. No. 2015/U1910), which include the invention of

         Spectrum Trade Secrets A, E, G, I AND J, to Plaintiff Spectrum's Predecessor in Interest,

         Spectrum Dynamics       LLC.    Messrs. Ben-Haim and Rousso were also subject to

lJ7 34902 03885750.DOCX )
                                                      5
              Case 1:18-cv-11386-VSB Document 38 Filed 05/15/19 Page 6 of 137




                  confidentiality obligations in connection with the same.

                                                         JURISDICTION AND VENUE

24.               This Court has subject matter jurisdiction over the 1'ederal claims pursuant to 28 U.S.C.

                  ç$ 1331 and 1338, and supplemental jurisdiction over Spectrum's state law and common

                  law claims which arise from the same operative body of facts pursuant to 28 U.S.C.

                  $I     367(a).

25.               This Court also has subject matter jurisdiction pursuant to 28 U.S.C. $ 1332 because the

                  amount           in controversy exceeds the sum or value of $75,000, exclusive of interest             and


                  costs, and there is diversity of citizenship between the Plaintiff and certain Defendants.

26.               This Court has personal jurisdiction over Defèndant GE Healthcare, Inc. because GE

                  Healthcare, Inc. transacts business                in the State of New York and this District thereby

                  availing itself of the benefits of this District. This Court also has personal jurisdiction

                  over Defendant GE Healthcare, Inc. by virtue of                11   6 of the 2009 Agreement. (Ex. 1, Id.).

21.               This Court has personal jurisdiction over Defendant General Electric Company at least

                  because           it    has a place   of business, resides, and/or transacts business in the State of New

                  York pursuant to New York C.P.L.R. $ 302, as well as having availed itself of                           the

                  benefits of this District by litigating patent disputes herein. See, e.g., GE Healthcare Bio-

                  Sciences           AB v. Bio-Rad Labs., |nc.,2075 U.S. Dist. LEXIS 159419 (S.D.N.Y. 2015).

                  This Court also has personal jurisdiction over Defendant General Electric Company by

                  virtue of t{6 of the 2009 Agreement (1rl.).

28.               This Court has personal jurisdiction over Defendant GE MEDICAL SYSTEMS ISRAEL

                  LTD. by virtue of i[ 6 of the 2009 Agreement (Id ).

29. This Court has personal                                  jurisdiction over Def'endant JEAN-PAUL BOUHNIK by

I   J7 3   4902   03   8 8   575 0.DOCX   ì

                                                                          6
       Case 1:18-cv-11386-VSB Document 38 Filed 05/15/19 Page 7 of 137




         virtue of his receipt of the proprietary and/or confidential Spectrum Information under t[ 6

         of the 2009 Agreernent (irl.) whereby GE's      Representatives, as defined    in the 2009

         Agreernent, who received access to the Spectrum Inf-ormation are under an express

         agreement to be bound by the tenns of the 2009 Agreement.

30       This Courl has personal jurisdiction over Defendant SERGIO STEINFELD by virtue

         of his receipt of the proprietary and/or confidential Spectrum Information under i[ 6 of the

         2009 Agreement (irl.) whereby GE's Representatives, as defined in the 2009 Agreement,

         who received access to the Spectrum Information are under an express agreement to be

         bound by the terms of the 2009 Agreement.

31       This Court has personal jurisdiction over Defendant ARIE ESCHO by virtue of              his

         receipt of the proprietary and/or confidential Spectrum Information under t[ 6 of the 2009

         Agreement (fd.) whereby GE's Representatives, as defined in the 2009 Agreement, who

         received access to the Spectrum Information are under an express agreement to be bound

         by the terms of the 2009 Agreement.

32.      This Court has personal jurisdiction over Defendant NATHAN HERMONY by virtue

         of his receipt of the proprietary and/or confidential Spectrum Information under t[ 6 of the

         2009 Agreement (id.) whereby GE's Representatives, as defined in the 2009 Agreement,

         who received access to the Spectrum Information are under an express agreement to be

         bound by the terms of the 2009 Agreement.

JJ       This Court has personal jurisdiction over Defendant YARON HEFETZ by virtue of

         his receipt of the proprietary and/or confìdential Spectrum Information under Jl 6 of the

         2009 Agreement (id.), whereby GE's Representatives, as defined in the 2009 Agreement,

         who received access to the Spectrum Information are under an express agreement to be

lJ1 34902 038857s0.DOCX )
                                                   l
        Case 1:18-cv-11386-VSB Document 38 Filed 05/15/19 Page 8 of 137




         bound by the terms of the 2009 Agreement

34.      Jurisdiction over




                                                                         which the respective named

          inventors have assigned to GE, is proper under 35 U.S.C $ 256. These patents are

          referred to as the "Section 256 GE Patent(s)."

35        There is Declaratory Judgment jurisdiction over the Section 256 GE Patent(s) as well         as




                                                            because GE has threatened Plaintiff with

          an allegation of infringement.

36.       GE's outside counsel sent a letter warning Spectrum not to pursue this Action, and in    a


          not so veiled threat stated that:


     Finalh., as your client is rçell ar.r'¡rte, GE has a Ìor:uirl¡rble ¡rs¡¡fo1io of pateuts in the
     nuclear lne'r{icirre spâr'e. As GE's reltrtionshil: u'ith your client corl.tirrues to souT,
     GE n'illhâr'e no choice trtrt to prioritize comp:arison of Tour client's sYstenrs to the
     ulrrrìv nucìeat medicine irrver¡tions olt'net1 bv GE.


(Ex. 24, GE counsel October 12,2018 letter).
lI7 34902 03885750.DOCX Ì
                                                    8
      Case 1:18-cv-11386-VSB Document 38 Filed 05/15/19 Page 9 of 137




37.       This threat to assert patent infringement against Spectrum is exacerbated by the fact that

          GE has access to Spectrum's "keys of the kingclom," i.e., ¡.he Spectrurn Information

          provided under the 2009 Agreernent, and knew all fäcets of the Spectrum technology in

          development as well as the optirnized confìguration of Spectrum's breakthrough full-

          body multi-organ scanner, the VERITON@ (as discussed in detail in          llll 73-85), and
          Spectrum's licensors, vendors and suppliers. Given the unfettered access            to     this

          Spectrum Information, GE has been free         to draft patent   applications with claims

          consciously tailored to cover, inhibit and stop Spectrum's business on-going activities.

38.       With this potential existential threat to Spectrum posed by GE's enormous war-chest and

          menacing threat to assert patent infringement actions, Spectrum's counsel wrote a letter

          on April 3,2019 to GE asking for confirmation as to whether GEthought that Spectrum

          devices infringed any GE intellectual property. (F;x.27). GE has not responded.

39.       Venue is proper in this judicial district pursuant to 28 U.S.C. $ 1391(bX3)'

                                    NATURE OF THE ACTION

40.       The instant action is an action for breach of contract, misappropriation and misuse of

          Spectrum's proprietary and/or confidential information including trade secrets relating

          generally to nuclear molecular imaging technologies, including Single Photon Emission

          Computed Tomography ("SPECT") technology, and related sensitive proprietary and/or

          confidential Spectrum business and commercial information as well as seeking correction

          of inventorship under 35 U.S.C. $ 256.

41.       Prior to execution of the 2009 Agreement, Plaintiff Spectrum and GE had been involved

          in technical and business discussions under previous Non-Disclosure Agreetnents (2009

          Agreement, Recital    A), which focused on Spectrum's basic CZI technology and
u734902   03885750.DOCX'
                                                   ,
            Case 1:18-cv-11386-VSB Document 38 Filed 05/15/19 Page 10 of 137




               implementation for dedicated cardiac imaging. In 2008, GE initiated further discussions

               with Spectrum relating to the Spectrum D-SPECT@ carcliac system as well as Spectrum's

               general SPECT technology.

42.            By 2009, GE's interests in Spectrum had evolved, and GE was considering acquiring

               Spectrum en toto or the Spectrum SPECT nuclear molecular imaging business and

               technologies. GE accordingly sought much more detailed information and materials from

               Spectrum, including          full disclosure of Spectrum's   new

                                                  for full-body multi-organ scanning technology, which ultimately

               culminated          in the Spectrum VERITON@            as well as   in virtually   every aspect of

               Spectrum's business.

43             GE was seeking the proverbial "keys to the kingdom," and Spectrum deemed it necessary

               to enter into a more stringent agreement, having more enhanced protections than previous

               Non-Disclosure Agreements, which led to the negotiation and execution of the 2009

               Agreement.

44             The 2009 Agreement, for example, had a much more detailed and broader definition of

               Spectrum Information than the previous Non-Disclosure Agreements, and expressly

               acknowledged that the Spectrum Information constituted "valuable trade secrets or other

               intellectual property." (Ex. 1, 2009 Agreement Recitals A, F).

45             The 2009 Agreement also provided that "[a]ny breach or violation of this Agreement may

               cause the Disclosing Party imrnediate and irreparable harm              for which money    damages

               may not provide an adequate remedy..." and that Spectrum could seek an injunction to

               prevent violation          of     non-disclosure and non-use provisions   of the 2009    Agreernent

               "without bond..       ."   (ld.   1Í   6).

I   J7   34902 03885750.DOCX   J



                                                                 10
            Case 1:18-cv-11386-VSB Document 38 Filed 05/15/19 Page 11 of 137




46.           It   was only with these enhanced protections, including strict non-disclosure and non-use

              provisions, and GE,'s express representations that Plaintiff Spectrum agreed to provide

              the full range of inlbrmation and materials sought by the GE diligence personnel.

47            Under the 2009 Agreement, the protected Spectrun Information comprises "proprietary

              or confidential information and know-how, including information or know-how relating

              to nuclear molecular imaging technologies and other information or know-how relating to

              Spectrum's research and development efforts, trade secrets, manufacturing processes,

              designs, clinical trials,     field tests, product plans, vendor relationships, and   business,


              including data, documents, and materials related thereto, technology, algorithms,

              fonnulas, analyses, modules, methods, procedures, processes and techniques            ..."   (Id.

              Recital     C). This definition of "Spectrum Information"   is used herein.

48            This Spectrum Information went beyond typical technical information, and also included

               sensitive proprietary and/or confidential Spectrum business information and materials

               that go to the development of a breakthrough product sufficient to permit the GE

               diligence personnel        to fully   understand Spectrum's technology and business plans

               required for a full assessment of commercial potential, including vendor relationships, in-

               licensing      of   technology and the viability   of Spectrum's new full-body   multi-organ

               scanning device, but which would never be apparent upon examination by the outside

               world. As such, the Spectrum Information included both technical and non-technical
               Spectrum Trade Secrets as well as inventions embodied therein.

49             The 2009 Agreement further contained separate provisions specifically prohibiting

               disclosure (confìdentiality) and prohibiting use      of the Spectrum Information, including

               Spectrum Trade Secrets.

I 11 3   4902 038 8 575 0.DOCX ì
                                                            ll
           Case 1:18-cv-11386-VSB Document 38 Filed 05/15/19 Page 12 of 137




50          Specifically, Section 1 .l (i) requires the Receiving Party to strictly protect the confidential

            nature of and not disclose confidential inforrnation (the Spectrum Information), including

            Trade Secrets as fbllows:

                    Hold Information of the other party in strict confidence; (ii) exercrse
                    appropriate cautioll to maintain its secrecy; (iii) to use the same degree of
                    care to prevent unauthorized use of such Information as used to protect
                    Receiving Party's own confidential information; ancl (iv) not to disclose,
                    discuss, communicate or transmit such Information to others, except to its
                    Representatives to the extent necessary for the performance of the Purpose
                    and then only so long as such persons agree to be bound by the terms of
                    this Agreernent. The Receiving Party shall be liable to the Disclosing
                    Party for any failure by the Receiving Party's Representatives to treat the
                    [Spectrum] Information in the salre ìnanner as the Receiving Party is
                    obligated to treat such [Spectrum] Information under the terms of this
                    Agreement and shall otherwise be responsible for any breach of this
                    Agreement by such Representatives.

(Ex. 1 ,2009 Agree ment !t 1 .1(i)).

51.         Section 1.3 supplements this non-disclosure obligation prohibiting the disclosure of any

            confidential Spectrum Information, including Trade Secrets, to allyone other than party

            Representatives that may only use such Spectrum Information, including Trade Secrets,

            for the stated Purpose of the 2009 Agreement.        (1¿l. 91   1.3xgl!l 1.1(i) and 1.3 collectively

            "non-disclosure provisions").

52.         Section 1.2 separately prohibits the use        of any confidential        Spectrum Information,

            including Spectrum Trade Secrets except for the express stated Purpose of the 2009

            Agreement as follows:

                    Each Party shall use Information of the other party solely for the Purpose
                    and not use the Inþrmation or any part, portion, or element thereof, or
                    any ideø, concept, ínvention, technique, discovery or design deriving
                   from the Inþrmatíon ín any way whatsoever ot"her than for the Purpose.

(ld.   \   I.2)(emphasis added)("the non-use provisions").

53. The           2009 Agreernent diffèrentiates and distinguishes between the treatment of
!73490203885750.DOCX'
                                                       ,,
      Case 1:18-cv-11386-VSB Document 38 Filed 05/15/19 Page 13 of 137




         coÍìfidential Spectrum Information, including Spectrum Trade Secrets, under these

         separate non-disclosure and notl-Lìse provisions.

54       The non-disclosure provisions are subject to the exclusions of Sections 2.1             and

         (3)[sic)2.2. Section 2.1 contains typical confìdentiality exclusions where the inf'onnation

         becomes publicly available or is independently developed, while Section2.2 deals with     a


         specific situation involving disclosure by NBC Universal, Inc. that "does not result from

         the provision of Spectrum Information to NBCU, its subsidiaries or controlled affiliates,

         or any other such affiliate of the Company, in breach of this Agreement." (See icl.).

55       The non-use provisions of the 2009 Agreement are treated separately and are not subject

         to such exclusions.

56       Further, while Section    5 of the 2009 Agreement entitled "Parallel Development"
         expressly permits GE      to   independently develop technology, the 2009 Agreement

         expressly prohibits the unauthorized use of confidential Spectrum Information, including

         Trade Secrets in such GE paraìlel development activities. (Id. Il5).

57       The stated Purpose of the 2009 Agreement was to facilitate the ongoing exchange of

         extensive confidential information (under earlier Non-Disclosure Agreements as well      as


         continuing through the 2009 Agreement), such as the Spectrum Information, including

         Spectrum Trade Secrets, under appropriate non-disclosure and non-use provisions,        'þr
         the sole purpose of evaluating a possible relationship betvveen IGE] and S¡tectrunt", and

         to protect the confidentiality thereof. (1d. Recitals B, E)(emphasis added).

58.      Pursuant to the non-disclosure and non-use provisions of the 2009 Agreement, Plaintiff

         Spectrum disclosed the Spectrum Information to numel'ous GE diligence personnel.

59.      Upon information and belief, the "GE diligence personnel" included, at least, the

lJ7 34902 03885750.DOCX )
                                                  13
          Case 1:18-cv-11386-VSB Document 38 Filed 05/15/19 Page 14 of 137




            following ìndividuals who were provided access to Spectrunl Information, including

            Spectrum Trade Secrets, under the non-disclosure and non-use provisions     of the 2009

            Agreement: Nathan Hermony, Stephen Lightfoot, Kelly Loncly, Kevin Boyle, Reuven
                                                                                              .Witz,
            Brenner, Arie Eshco, Terri Moench,    Will Burgman, Terri    Bresenham, Pascale

            Geoff Martha, Jeff Thomas, Shuchi Varandani, Kristin Reilly, Avi Dahan, Bertrand Weil,

            Tom Coleman, Ehud Kogot, Jan Van Der Zanden, Dave Jablonowski, Alexander Ganin,

            Floris Jansen, Riyad Mahameed, Sergio Steinfeld, Galia Pyura, Jean-Paul Bouhnik, Tim

            Erickson, Jean Luc Vanderheyden, Osnat Zak, Aharon Peretz, Arnold Jacobson, Erez

            Levy, Moshe Alfandari, Joel Wenger, Dalit Sapir, Raul Grable, Derek Vander Heide,

            Roger Cepeda, Tish Clyde, Peter Henderson, Allan Tiro, John D'Antico, George

            Kalfayan, Yossi Shmul, Vincent Giordano, Agata Smieja, Levi McKelphin, Helit Dovrin,

            Larry Bigio, Etty Haver, Allison Mueller, John Dunn, Arvind Sundar-Rajan, Jose-Luis

            Sanchez, Nadav Drori,   Mark Colanannì, Jacob Bachar, Mark Woods, Tom Gentile       and


            Matan Beilin.

60          Upon infbnnation and belief, all of the GE diligence personnel agreed to be bound by the

            tems and conditions of the 2009 Agreement, specifically including the non-disclosure

            and non-use provisions, before being provided access to Spectrum Information.

61          Upon information and belief, Defendant Hefetz agreed to be bound by the terms and

            conditions of the 2009 Agreement, specifically including the non-disclosure and non-use

            provisions, and was accordingly provided access to Spectrum Information by one or more

            of the GE diligence personnel.

62          Upon information and belief, several GE senior executives and numerous GE Israel

            employees, including but not limited to Defendants Nathan Hermony, Global Manager of

I   J] 34902 03885750.DOCX Ì
                                                   14
      Case 1:18-cv-11386-VSB Document 38 Filed 05/15/19 Page 15 of 137




           GE's Nuclear Medicine Division, Jean-Paul Bouhnik, Sergio Steinfeld, Arie Escho, and

           (outside) consultant Yaron Hefetz, intentionally, repeatedly, and with lnalice, and

           fraudulent intent, acting under fàlse pretenses deceived Spectrurn into disclosing to GE

           its proprietary and/or confidential Spectrum Inf-ormation that was misused for a purpose

           other than the Purpose as defined under the 2009 Agreement.

63         Instead of expending its own resources to develop and refine its own SPECT technology,

           GE exploited, misappropriated and misused the Spectrum Information, including the

           Spectrum Trade Secrets and inventions embodied therein, to      (i)   accelerate development

           of GE's own    imitatron

                                  ("Imitation Device")    to   compete directly       with   Spectrum's

           VERITON@ and        (iÐ    prepare and    file patent     applications incorporating     and


           misappropriating, impermissibly disclosing and misusing Spectrum Information for GE's

           own benefits and purposes   - not the express Purpose   of the 2009 Agreement.

            PLAINTIFF SPECTRUM IS A SUCCESSOR IN INTEREST IN THE                          2OO9
                                  AGREEMENT

64.        According   to Mr. Jim Haisler, who is currently        employed   by Spectrum     Dynamics

           Medical, Inc. (a wholly owned subsidiary of Plaintiff Spectrum) and Chief Commercial

           Officer of a group of Spectrum Dynamics Medical companies (including Plaintiff

           Spectrum) and the Spectrum signatory to the agreement, the 2009 Agreement contained        a


           typographical error. That is, the Spectrum entity identified in the Recitals was "Spectrum

           Dynamics Limited, a lirnited liability company organized under the laws of Delaware

           (and together with its parent, subsidiaries and affiliates, "Spectrum") with an address at

           22 Barcket Street, Nofth Industrial Park, P.O. Box 3033, Caesarea, 30889 Israel." (Ex.

            19, HaislerDec. iUI 1,2,3,5,6).
1J734902   03885750.DOCX'
                                                    ,,
         Case 1:18-cv-11386-VSB Document 38 Filed 05/15/19 Page 16 of 137




65. At the time that Mr.            Haisler executed the 2009 Agreement, however, there was no

           Delaware company named Spectrum Dynarnics Limited. Qd.1I7).

66.        The Spectrum Dynamics Delaware entity that Mr. Haisler was representing when he

           signed the 2009 Agreement was Spectrum Dynamics          LLC.   (1d.   lllt 8-9).

61   .     According to Mr. Haisler, "the corporate entity that I was signing on behalf of as well              as


           the Spectrum Dynamics LLC 'parent, subsidiaries and affiliates' and the address given

           for the purpose of the 2009 Agreement was 22 Bareket Street, North Industrial Park,

           P.O. Box 3033, Caesarea,30889Israel,     the     address of SpectrumDynamics (Israel) Ltd."

           (rd.1Ie).

68.        Accordingly, the named Spectrum entity to the 2009 Agreement was intended to be and

           should have been Spectrum Dynamics LLC.

69.        The 2009 Agreement provided that "[t]he terms and provisions hereof shall be for the

           benefit of the parties and their successors and assigns." (Ex. 1, 2009 Agreement t[ 8).

70.        Plaintiff Spectrum is a successor in interest to Spectrum Dynamics LLC as set forth in llil

           10-23, and therefore has standing to enforce the 2009 Agreement, specifically including

           the non-disclosure and non-use provisions thereof, against GE.

            PLAINTIFF SPECTRUM AND SPECT TECHNOLOGY BACKGROUND

71.        Beginning   in   1999-2000, Plaintiff Spectrum (through its Predecessor             in Interest in   the


           Spectrum Information, including Spectrum Trade Secrets, V-Target Technologies Ltd.

           and continuing through the subsequent Predecessors in Interest), while not the originator

           of SPECT technology, has been an innovator and global leader, developer, manufacturer

           and seller of specialized SPECT nuclear rnedicine imaging equipment.

72.        Spectrum is a high-growth company which relies on innovation for growth and value, and

1J734902   03885750.DOCX'
                                                    ,   u
      Case 1:18-cv-11386-VSB Document 38 Filed 05/15/19 Page 17 of 137




         has invested significant resortrces in high rjsk research and development, resulting tn   a


         diverse and extensive intellectual property portfolio that includes over 70 patents, patent

         applications and provisional applications, as well as technical data, know-how and trade

         secrets.

73       ln   2007, Spectrum launched the D-SPECT@, which was the first cardiac-dedicated

         nuclear medicine device fo emnlov CZT detectors. The S pectrum D-SPECT@ device was

         a vast improvement over conventional cardiac dedicated SPECT devices because D-

         SPECT@ ailowed the patient     to be imaged while in a sitting position instead of lying

         down uncomfortably with their hands extended over their head, with higher image

         resolution and shorter scan time.

74       By way of further detail, SPECT technology is used in nuclear medicine procedures in

         which a patient is injected with a radioactive material in or near the location of interest

         (or otherwise provided to the patient), which radiates gamma rays. A gamma camera (or

         radiation detector) then captures electronic images of the gamma rays emanating from the

         location of interest in the body from many angles, and a computer manipulates the

         captured images to fbrm tomographic (cross-sectional) images of the locations of interest

         in the body.

75       A very general depiction of such    a procedure is provided below:




lI7 34902 03885750.DOCX   )

                                                   t7
      Case 1:18-cv-11386-VSB Document 38 Filed 05/15/19 Page 18 of 137




                            lnjecting radio¿ctive
                                   material                       Pêlient prepåralion
                                                                        .rnd scan




                                                          DocÌor readìng and
                                                          interpret¡ng results




76.      SPECT devices initially used analog technology, which required photo-multiplier tubes

         to amplify the gamma ray signal and assist in the diagnosis, but over time (beginning

         around 2000), Spectrum digitized SPECT technology by, inter alia, empToying C71

         (digital semi-conductor solid state technology) detectors.

77.       SPECT digital technology improved over the existing analog diagnostic technology by

         improving image quality, and with it diagnostic accuracy, lowering the needed injected

         radioisotope dosage, with the ability to provide faster scan times.

SPECTRUM'S VERITON@ IS A SIGNIFICANT TECHNOLOGICAL LEAP FORWARD
   PROVIDING MANY ADVANTAGES OVER THE EARLIER TECHNOLOGY

78.      Beginning in or around 2009, Spectmln was focusing on developing a revolutionary new

         device employing SPECT technology             for a full-body multi-organ imaging device
         comprising a novel

                                        which would culminate     in the VERITON@       and combination

         SPECT/CAT Scan device VERITON-CT@ (collectively the "spectrum VERITON@"),

         pictured below:



lI7 34902 038857s0.DOCX l
                                                     18
       Case 1:18-cv-11386-VSB Document 38 Filed 05/15/19 Page 19 of 137




                      VERITON@                             VBRITON@.CT

19          The Spectrum VERITON@ was the first successfully developed and commercialized full-

            body multi-organ scanning SPECT device which optimized the use of solid state CZT

            detectors     to provide a cost-effective system capable of substantially   enhanced image

            resolution.

80.         The Spectrurn VERITON@ was the result of years of research and development and tens

            of millions of dollars of investment, and was a technological breakthrough that provided

            high speed, high          resolution, functional images      for   diagnosis   of   various

            conditions/diseases using reduced radiation.

81.         Specrrum's VERITON@ design was/is the only available design that could bring digital

            benefits to the SPECT market, and truly transform the market on a massive scale from

            analog    to digital. GE, a medical imaging equipment market leader, well knew          the

            commercial benefits of such analogue-to-digital conversions from similar transformations

            it had experienced in other related     medical imaging equipment markets like X-Ray,

            Mammography and PET (positron emission tomography), which earned GE hundreds of

            millions of dollars in annual sales.

82          The Spectrum VERITON@ was a revolutionary and unique breakthrough because of the

            following f'eatures (and others), with the emphasized features depicted in the pictures


lJl 34902   038 8s7s0.DOCX )

                                                      l9
      Case 1:18-cv-11386-VSB Document 38 Filed 05/15/19 Page 20 of 137




         below:

         o        Image resoltttion was Lìp to 2x times better compared to conventional
                  imaging.
                  Efficiency/sensitivity was 2 to 4 times higher than previous systems -
                  resulting in faster scans and lower dose imaging.
                   18 minutes full-body multi-organ 3D bone SPECT in the same amount of
                  tlme          does a 2D scan




83.      This optimal balance of enhanced clinical performance and reduced cost to hospitals

         makes Spectrum's VERITON@ very attractive commercially, and unique in the field.

84.      Spectrum first unveiled the VERITON@        in Europe at the European Association of

         Nuclear Medicine (EANM) trade show in Vienna, Austria in October 2017. At the

         EANM trade show, Defendant Hermony, accompanied by his boss at the time, Bich Le T.

         D.   (Jade Le) and Reuven Brenner, visited Spectrum's booth   to observe the   Spectrum

         VERITON@ system. Hermony complimented Spectrum, including Yoel Zilberstien and

         other Spectrum employees, on Spectrum's rapid introduction of the VERITON@, which

         Hermony characterized as a revolutionary system. None of the three mentioned anything


lt7 34902 03885750.DOCX   '}

                                                20
          Case 1:18-cv-11386-VSB Document 38 Filed 05/15/19 Page 21 of 137




            that would have led those at the booth to believe that GE was secretly developing an

            Imitation Device using Spectrum Information.         If anything, the conduct of Herrnony    and


            the others was entirely consistent with Spectrum's understanding that GE's developrnent

            efI-orts were f-ocused on their     NM/CT 670 full-body or multi-organ scanning device,

            which GE had recently introduced.

85          Specrrum firsr showed the VERITON@            in the United States at the Society of Nuclear

            Medicine & Molecular Imaging ("SNMMI") trade show held during lune 23-26,2018 in

            Philadelphia, Pennsylvania.

                                          GE'S DUE DILIGENCE

86           After execution of the 2009 Agreement and continuing until approximately the end of

             2012, the Spectrum and GE diligence personnel conducted numerous in-person meetings

             and engaged       in on-going communications via        email exchanges wherein Spectrum

             divulged the "keys to the kingdom" in the form of Spectrum Information.

87           As just one example illustrating the depth and extent of GE's due diligence, in or around

             June 2010, GE sent       a   team   of   approximately 20 diligence personnel comprising

             professionals of different GE business units, e.g., technology, research, human resources,

             sales, to attend daily meetings   with Spectrum for over one week.

88           During these 2010 meeting(s) and in related communications and meetings thereafter,

             Spectrum disclosed Spectrum Information including details of the D-SPECT@ (i) design

             and adaptive scan capabilities,     (ii) calibration and daily quality control procedures, (iii)

             market information and evidence of the D-SPECT@ commercial success, and (iv) other

             aspects   of non-cardiac imaging with D-SPECT@. The Spectrum Infbrmation disclosed

             also focused on Spectrum's ongoing design and development of the next generation of D-

I J7   34902 0388s750.DOCX Ì
                                                         21
      Case 1:18-cv-11386-VSB Document 38 Filed 05/15/19 Page 22 of 137




         SPECT@, which would evolve     into the VERITON@. This information included (i)          I


                                                      (iii) updates on the design, (iv) specifications,

         (v) dernonstration videos, and (vi)



89       The GE diligence personnel received presentations, conducted extensive in-depth due

         diligence interviews, inspected documents and materials in the data room, and prepared

         extensive questionnaires which were presented to Spectrum seeking additional Spectrum

         Information and clarifications, to which Plaintiff Spectrum responded.

90       As per a 201112012 slide, there was a very clear understanding between Spectrum              and


         GE as to the intellectual property owned by each respective party, which attributes

         standard components    of a SPECT system, such as the table on which the patient              is


         positioned, to GE, but expressly understood that Spectrum owned and was contributing

         components including the newly developed CZT SPECT System, gantry, detectors, and

         slice machine box. The slide is reproduced below.




lJ7 34902 03885750.DOCX )
                                                 22
      Case 1:18-cv-11386-VSB Document 38 Filed 05/15/19 Page 23 of 137




gL     GE's interest   in the Spectrum   Information, including Spectrum Trade Secrets and

       inventions embodied therein, continued, and the GE diligence personnel continued

       seeking additional information and materials. GE also pursued several follow-up visits to

       Spectrum's facility in Caesarea, Israel including on January 24-26 and during June 2012.

       There was extensive follow-up communication subsequent to each of the in-person

       meetings.

92.    During discussions with Spectrum, GE diligence personnel expressed that the GE R&D

       budget was insufficient to develop a new product to compete with the new full-body

       multi-organ scanner being developed by Spectrum.

93.    GE diligence personnel further conveyed, in this respect, that any investment in Spectrum

       would be paid for in part out of GE's R&D budget instead of GE expending its own

       resources to develop an Imitation Device.

94. It was with these representations and understandings as well as the enhanced protections
1J13490203885750.DOCX'
                                              ,,
               Case 1:18-cv-11386-VSB Document 38 Filed 05/15/19 Page 24 of 137




                 of the 2009 Agreement that Spectrum was willing to completely open up and divulge the

                 "keys to the kingdorn"     -   the Spectrum Information. Spectrurn would not have provided

                 GE with the proprietary and/or confìdential Spectrurn Information, including                    tlade

                 secrets,   if   Spectrum had the slightest notion that GE was and/or would be commencing

                 development of an Imitation Device.

95               During these diligence meetings, GE and Spectrum also engaged in detailed discussions

                 concerning a potential joint-venture, and what each side would have                   to   contribute

                  towards development and marketing        of a joint next generation    D-SPECT@ device based

                 upon the                                                    technology of Spectrum.

96.              In March 2072, GE's outside counsel prepared and sent Spectrum a Joint Development

                  Agreement, wherein the mutually contemplated value of the Spectrum Information was

                  defined, the precise amount depending on a number of variables.

97                In a later proposal in 2012, GE was prepared to pay a very substantial sum to acquire the

                  Spectrurn Information, including Spectrum Trade Secrets and inventions embodied

                  therein, along with royalty payments.

98                GE made a bid to actually purchase Spectrum in the 2012-13 timeframe, which was

                  rejected by Spectrum in favor of a bid by Biosensors.

                                       SPBCTRUM                   OF'GE'S PATENTS

99                 During the 2009-72 diligence period, the GE diligence personnel expressed considerable

                   skepticism as to the feasibility/workability of the Spectrum technology embodied and

                   disclosed in the Spectrum Information, and chose not to consurrurate a transaction with

                   Spectrum on terms acceptable to Spectrum. GE's actions led Spectrum to reasonably

                   believe that GE had minimal         (if any)   interest   in the Spectrum Information or the

I   I7   3   4902 03885750.DOCX )
                                                             24
       Case 1:18-cv-11386-VSB Document 38 Filed 05/15/19 Page 25 of 137




          Spectrum VERITON@ under development, which incorporated some              of the   Spectrum

          Trade Secrets.

100.      Spectrum further had every reason to believe that GE would abide by the express non-

          disclosure and non-use terms of the 2009 Agreement.

101. Plaintiff Spectrum         did not follow competitor's patent filings and did not have reason to

         suspect, and did not learn of any instance of GE's actual misappropriation and use of any

         of the   several unique Spectrum Trade Secrets until on      or about June 13, 2018     when

         Spectrum personnel accidently observed a beta version of the GE Imitation Device during

         a patient   visit at

102.     spectrum became aware of GE's        I            (Ex. 3) und I           (Ex. 5) earlier, but

         Spectrum reasonably relied upon GE's representations that GE had abided and continued

         to abide by the non-disclosure and non-use provisions of the 2009 Agreement.

103      Specifically, Spectrum became aware          of (i) ,ft" I             in mid/late   2016 in

         connectionwithaduediligenceinanunrelatedtransactionand(ii)thefwhen
         a   third party vendor alerted Spectrum to the existence thereof in or about March 2017.

104.     Under the circumstances Spectrum could not reasonably conclude that GE had violated

         either of the non-disclosure or non-use provisions of the 2009 Agreement.

105      Prior to Spectrum learning of the f               or the I          in late 2016/early 2017,

         GE had just introduced its own "new" CZT full-body scanner, the NM/CT 670 CZI               1n



         2016, which was based on an "old platform design," i.e., CZil detectors configured into        a


         conventional flat detector gantry design that GE had been selling since 2008/2009 when

         GE introduced the Discovery NM 53OclDiscovery NM/CT 570c cardiac dedicated

         nuclear medicine devices, and not based upon Spectrum Information. The GE NM/CT

lJ7 34902 03885750.DOCX ì
                                                    25
      Case 1:18-cv-11386-VSB Document 38 Filed 05/15/19 Page 26 of 137




         670 C71                                             but instead used two opposing flat panels

         filled with stationary CZT detectors.

106      The NM/CT 670 CZT would be publicly presented by way of a presentation in 2016

         (   link   https //www. youtube. com/watch ?v=8tbmF2)¡
                          :                                       lT2Eì'

107      Further, prior to Spectrum learning of the     I           or the   I,          Spectrum' s '121

         PCT had published on November 74, 2013, and disclosed some limited features of

         Spectrum's Trade Secrets.

108. Both the                                       (filed December 20,      2OL3) and   the   I
         I                    (filed September 30, 2015) were filed after the '721 PCT published      on

         November 14,2073.

109      The 2009 Agreement exclusions to the non-disclosure provisions remove                        the


         confidentiality obligations and protections for, inter alia, Spectrum Information placed

         into the public domain by Spectrum. (Ex. I,2009 Agreement 112'1)'

110      The 2009 Agreement further did not prohibit GE from independently developing

         technology in parallel based upon internal GE information as well as materials and

         information already in the public domain. (ld. ï15).

111      This "Parallel Developnlent" right under the 2009 Agreement did not otherwise allow

         GE to use Spectrum Information for any reason other than the expressly stated Purpose of

         the 2009 Agreement. (1d. 1t5).

tt2      In view of these provisions of the 2009 Agreement and the prior publication of the '721

         PCT, Specttum reasonably relied upon GE's conduct and assurances and reasonably

         concluded that GE had abided and continued to abide by the non-disclosure and non-use

         provisions of the 2009 Agreement given that GE had recently introduced its NM/CT 670

lt7 34902 0388s7so.DOCX   )

                                                       26
             Case 1:18-cv-11386-VSB Document 38 Filed 05/15/19 Page 27 of 137




               CZT full-body scanner which was based on an "old platform design," and not Spectrum

               Infonnation.

113.            Spectrum could reasonably understand that GE was seeking to permissibly "patent-

               around" the Spectrun Infbrmation, and even potentially seek patents incorporating the

               Spectrum technology published in           the '121 PCT because ,n"    I            and the   I
               I        did not inform that GE was internally impermissibly developing an Imitation

               Device, or using Spectrum Information to do it.

    114.       Given that the        I          und   I           disclose a variety of features and embodiments

               which are generally described, viewing these patents alone could not reasonably reveal

               that GE         (i)   had violated the non-disclosure and non-use provisions        of the 2009
               Agreement or (ii) was developing the Imitation Device.




I   J7   14902 038857s0.DOCX    )

                                                             21
       Case 1:18-cv-11386-VSB Document 38 Filed 05/15/19 Page 28 of 137




r20      The 2009 Agreement permitted GE to draft improvement patents based upon Spectrum's

          '721 PCT (placing certain features in the public domain), but there was no way of

         knowing th"        I     and the   I            were the result of GE's misappropriation and

         misuse     of the Spectrum Information, and specifically, that GE was developing         an


         Imitation Device incorporating Spectrum Information, including one or more of the

         unique Spectrum Trade Secrets.

r2l      Spectrum could also understand that such activities, while a business concern, were

         reasonably permissible under the 2009 Agreement provided GE independently developed

         the inventions disclosed and/or claimed in the    I            und   I,         and was not

         using Spectrum Information in so doing.

122.     Over the passage of time, Spectrum heard rumors that GE was seeking to develop an

         Imitation Device. On or about May 3,2018, Mr. Zilberstien called Defendant Hermony,

         and suggested that they meet for coffee.

123      Defendant Hermony agreed, and the two met in a coffee shop in Caesarea, Israel. During

         this meeting, Mr. Zilberstien directly confronted Defendant Hermony expressing

lt7 34902 03885750.DOCX l
                                                    28
     Case 1:18-cv-11386-VSB Document 38 Filed 05/15/19 Page 29 of 137




          Spectrum's concern that GE may be violating the 2009 Agreemetrt, and asked whether

          that was true.

I24.      Defèndant Hermony reassured Mr. Zilberstien that GE was doing nothìng wrong, and that

          he did not wish to further discuss the matter.

125.      GE's denials of wror-rgdoing seemed consistent with what Spectrum had observed in the

          recently introduced NM/CT 670 C71 ftill-body scanner, which was based on an "old

          platform design," and not Spectrum Information.

126. As such, Spectrum            had no reason to suspect that GE was secretly impermissibly

          preparing and       filing patent applications, specifically containing, or    otherwise

          misappropriating, one or more of the Spectrum Trade Secrets.

127.      Spectrum reasonably relied upon       its own observations, GE's statements doubting     the

          viability of the Spectrum Information (including Spectrum Trade Secrets and inventions

          embodied therein), the denial and reassurance by Defendant Hermony, and GE's ongoing

          contractual obligations not to impermissibly disclose or use the Spectrum Information.

                                                       ATION


128.      After relying on GE's representations and denials of wrongdoing, Spectrum was shocked

          to first learn on or about June 13,2018, that GEhad actually built the Imitation Device

          when the Imitation Device was accidentally observed by Spectrum personnel during a

          patient visit at the

I29.      The Imitation Device was housed in its own room at the hospital, but the door was open

          such that   it could be casually observed.

130.      The GE Imitation Device was photographed and reported to Spectrum management. A

          photograph of the system appears below:
u734902   03885750.DOCX'
                                                       ,n
      Case 1:18-cv-11386-VSB Document 38 Filed 05/15/19 Page 30 of 137




131       Upon seeing photographs of the GE Imitation Device, Spectrum personnel felt as if they

          were "looking into a mirror." These observed features and configurations include a I

                                                               for full-body multi-organ   scanning,

          which configuration and assembly is all based upon Spectrum Information.

132.      Upon information and beliei the GE Imitation Device has not yet been approved by the

          United States Food and Dmg Administration for promotion and sale in the United States,

          but the GE Defendants intend to offer for sale and/or sell the Imitation Device in the

          United States and globally after development and validation efforts are completed.

133.      Spectrum subsequently learned that GE has been showing and discussing its Imitation

          Device with highly important key global opinion leaders in the industry, in an effort to

          persuade current and future customers   to stop or divert their purchasing decisions away

          from Spectrum's VERITON@ in favor of GE's own Imitation Device.

134. This will      inevitably lead not only to a direct loss of sales for Spectrum, but also to

          adversely influencing the entire market which takes its purchasing queues from such

          opinion leaders.

ln349j2   03885750.DOCX'
                                                  ,u
       Case 1:18-cv-11386-VSB Document 38 Filed 05/15/19 Page 31 of 137




135.        GE's Imitation Device is and will be in direct competition wìth Spectrum's VERITON@.

136.        This was the first time that, through external obsenation only, Spectrurn acciclentally

            learned of the actual existence of the GE Imitation Device, and GE's violation of the non-

            disclosure and non-use provisions of the 2009 Agreement.

131. Upon information and belief, GE was secretly and impermissibly                      developing the

            Imitation Device, while Defendant Hermony v/as denying that atrything of the sort was

            occurring.

138.        Spectrum also began to receive cornments from third parties to the effect that GE was

            introducing the Imitation Device during the SNMMI trade show held during June 2018,

            where the Spectrum VERITON@ was being exhibited.

139.        For example, Spectrum personnel, Tia Maragos, was approached         -   while exhibiting the

            Spectrum VERITON@      -   by a random customer who stated "you know GE is working on

            something identical." No other detail was provided.

I40.        Additionally, Ryan Paul, an employee of Atlanta Cardiology came to Spectrum's booth        at


            the SNMMI trade show on June 25, 2018, and informed that GE was coming out with             a


            new version of the NM/CT 670 CZT including a ring gantry having multiple heads. He

            referred   to a GE European patent, and said the GE, device looked very similar            to

            Spectrum's VERITON@.

141. Yet, GE continued           denying that      it   was developing an Imitation Device even after

            Spectrurn accidently observed   it   utE
I42.        For example, Spectrum's Christian O'Conner had a discussion, at the SNMMI trade

            show, with Ms. Cheri Gottke, who was manager of Nuclear Medicine for GE US and

            Canada.    Mr. O'Conner informed Ms. Gottke that Spectrum          suspected that GE was

l.J734902   03885750.DOCX'
                                                         ,,
       Case 1:18-cv-11386-VSB Document 38 Filed 05/15/19 Page 32 of 137




        developing an Imìtation Device. Ms. Gottke acted very surprised, and as         if   she knew

        nothing of   it.   Ms. Gottke maintained that no one on the GE sales team knew anything of

        any such Imitation Device.

143     On June 26, 2018, Michael Joos of Spectrurn talked with Defèndant Hermony at the

        SNMMI trade show in Philadelphia. Mr. Joos told Defendant Hermony of Spectrum's

        obvious concerns regarding the GE Imitation Device, and Defendant Hermony,

        apparently irritated, noted that there was a "leak" in the GE organization.

t44.    Defendant Hermony further advised        Mr. Joos of GE's formidable patent portfolio     and


        noted the significant expense in time and money that a litigation would require.

t45     Taken in combination with Spectmm's interactions and dealings with GE afier the 2009-

        2012 diligence period, GE's independent business dealings, and the way GE embedded

        and disguised what      it was doing in its patents, GE's actions gave Spectrum no reason to

        believe that GE had decided not to abide by the 2009 Agreement, or to suspect that GE

        had misappropriated, irnpermissibly disclosed and/or misused any Spectrum Information,

        including Spectrum Trade Secrets and inventions embodied therein, or indeed that GE

        was developing an Imitation Device until Spectrum viewed the Imitation Device during

        the patient visit at

  THE GE IMITATIO               DIIVICE WAS A MARKED DEPA                   FROM GB 'S THEN
                                     CURRENT TECHNOLOGY

146. Plaintiff Spectrum was shocked to           see the GE Imitation Device given the Device's

        marked departure from the then current "old platform design" technology GE employed

        in the NM/CT 670 CZI full-body scanning device launched in 2016. This                   device

        employed CZT detectors first introduced by GE in its predecessor Discovery NM 530e

        and Discovery NM/CT 570c device in late 2008/early 2009 to compete with Spectrum's
u734902 03885750.DOCX'
                                            ,,
       Case 1:18-cv-11386-VSB Document 38 Filed 05/15/19 Page 33 of 137




            D-SPECT@ cardiac system.

t47         The NMiCT 670 Device was launchecl in 2016, and upon inforrnation and belief,

            rebranded as the NM/CT 870 in 2018.

148         A depiction of the GE 870 device is shown below:




                                        ::




149.        Such a device suffered numerous disadvantages, namely:

            a      Flat detectors cannot contour effectively to the human body. They are too
                   big, thus allowing radiation scatter, which results in inefficiency of the
                   acquisition (as reflected by the green arrows), which in turn reduces
                   precision.
            a      As the large detector plates cannot come within close proximity to the
                   human body, radiation "leaks" out, reducing detector counts, image
                   clarity, and scan efficiency.
            a      The number of CZI detectors in each of the flat detector modules is         so
                   numerous as to be excessively costly.
            a      Flat detectors only "look" broadly in one direction and can, therefore, do
                   not focus on a specific organ or field of interest. Detectors mounted on
                   robotic arms (such as in Spectrum's VERITON@ unique design) can
                   swivel, and therefore, look directly at the organ or region of interest. This
                   allows collection of more target-specific information leading to provide
                   better quality images, better eflìciency, and shorter scan times.

150.        Upon information and belief, GE has sold and installed relatively fèw of these Devices

            incorporating flat panel digital detectors, possibly as few as 20-30, over a t\¡/o-year

            period. From GE's perspective    as the market leader, this has been a major failure.


151.        The incremental improvement which GE achieved by incorporating digital CZT detectors
{J7.34902   03885750.DOCX'
                                               ,,
      Case 1:18-cv-11386-VSB Document 38 Filed 05/15/19 Page 34 of 137




         into a conventional two-flat-detector design was not enough to justify a2-3X price-tag      as


         compared to previous analog technology. While irnage quality was incrementally better,

         image speed and dosage improvements were insuflicient to justify the signifìcant increase

         ln cost.

152      Upon information and belief, GE recognized and was concerned that                 I




                                    It was this recognition and concern that resulted in GE initiating

         negotiations       to acquire Spectrum in 2009. GE feared that   Spectrum's new technology

         would place GE at a severe commercial disadvantage.

t53      Upon information and belief, GE diligence personnel recognized during rhe 2009-12

         diligence process that no technology that GE could independently develop, including

         technology based upon the "old platform design," would be capable of achieving the

         difficult-to-reconcile performance and cost attributes in the designs and configurations

         embodied in the Spectrum Information.

                              SPECTRUM FORMALLY CHALLENGES GE

I54.     Very shortly after accidentally discovering the GE Imitation Device at

        I,          Spectrum retained U.S. patent counsel who wrote an opening letter on June 20,

         2018, alerting GE that Spectrum believed that GE had violated the 2009 Agreement by

         misappropriating and/or misusing the Spectrum Inf-ormation. (Ex.             20).     Spectrum

         identified various features with specificity which it believed were misappropriated and

lI7 34902 0388s750.DOCX ]
                                                     34
          Case 1:18-cv-11386-VSB Document 38 Filed 05/15/19 Page 35 of 137




           offered to discuss the matter, but wanred GE against continuing to purslle activities tn

           breach of its obligations to Spectrurn.

155        Spectrum also notifìed GE that Spectrum intendecl to introduce the VERITON@ at the

           June 2018 SNMMI trade show, and expressed concern that by exhibiting and/or

           discussing the Imitation Device, GE would inevitably interfere with Spectrum's business.

156        On June 22, 2018, GE in-house Cotlnsel Devins responded with a one page, three

           paragraph, letter not addressing a single issue raised     in Spectrum's letter, but instead

           warning Spectrum, by way of reference to a 2013 letter, against infringing certain GE

           patents. (Ex. 21).

157        In a letter dated September 6, 2018, Spectrum accused GE of actually marketing           the

           Imitation Device and exhibiting the same to industry decision makers at least during the

           SNMMI trade show. The September 6, 2078, Spectrum letter extensively detailed

           examples of various unique Spectrum Trade Secrets that Spectrum believed GE to have

           rnisappropriated.

1   58.    On September 18, 2018, GE Counsel Devins responded in a two paragraph letter stating

           that GE would "thoroughly investigate" Spectrum's claims.

159.       Since GE had inexplicably delayed over three months after receiving Spectrum's letters,

           Spectrum Counsel responded on September 26,2018 expressing dismay that GE had in

           effect done nothing to date, and was only then beginning to investigate the matter. (Ex.

           22).

160        GE then responded on October 1, 2018.           (8x.23).   Counsel Butler   of Robins Kaplan

           stated   (i) that   she had been retained as outside counsel,   (ii) that "GE is conducting   a


           thorough investigation         into   Spectrum Dynamics' allegations        of trade   secret


lJl 34902 0388s7s0.DOCX l
                                                      35
         Case 1:18-cv-11386-VSB Document 38 Filed 05/15/19 Page 36 of 137




           misappropriation," and          (iii) that she was "crlrrently workìng with GE to determine    a


           timeline" to provicle information Íìecessary to dissuade Spectrurn from pursuing the

           matter. Apparently, GE had until that point still done nothing to establish its position      so


           as to be able        to substantively respond to Spectrum's concerns.

161.       This letter continued the generalized denials made by Defendant Hermony and others at

           GE when confronted with the wrongdoing.

162.       Instead of providing the long-awaited substantive response, in a letter dated October 12,

            2018, GE entirely avoided Spectrum's claims; but warned Spectrum not to accuse GE            of

            infiinging Spectrum patents, citing GE's own "formidable portfolio of patents" against

            Spectrum.


      Finalif-   your'clíent is s¡ell an'¡re, GE l'ras a Iolurietable portfolio CIf 3r¿!er1¡5 ia the
                 as
      nuclear rrretticine späL:e, As GE s relttionship with your client continues to seiuri
      GE will lrave no choice lrtrt to priolitize comparison of vour client's s)"steuÌs t<¡ the
      uranv nuclear ¡rretticirre inverìtions ownecl try GE.


(Ex.24, GE counsel October 12,2018 letter).

163. Ms. Butler                 then sent a follow up letter dated October 22,2018, asking Spectrum for

            specifics as to its ownership of the technology, and then proceeded to interpose a series    of

            litigation-type dilatory interrogatory objections to the detailed assertions that Spectrum

            had raised. (Ex. 25). The letter ended by asking Spectrum when it would respond.

164.        Spectrum responded, on November              2, Íhat GE still had never provided the promised

            substantive response to the issues raised in Spectrum's letters.




lrl   34902 03885750.DOCX   )

                                                           36
          Case 1:18-cv-11386-VSB Document 38 Filed 05/15/19 Page 37 of 137




        I)c¿rr   Ms. l"ìutlcr:

                 Ilìrst responcl fo ¡-*ur ltttur dc{cel Ostobel 12, :0l8. Your h"'ttel prtivitlcs ttu spccifics.
        and rvc h¡ve nû idea tvhat thtl alleged rvrorrglll etuxluct you re fircnce is. lvly clieni is nncl tvits
        enfir:ely r¡¡ititilr its rights to alert ll* ¡:rrrbliu to ths existençc ol'its ilrlellcc{ual ¡rroper{1'riglrts antl
        ha.s dorre nolhing wrong.


                   Turnirrg to your l*ttcr ol ()u:tcbcr 2?,       I   llnd it rlrsolutcly i*cttrnpreherxible that your
        rcspor:rsù complctr:ly si d* stc¡s I hc ¡'ro iril.

                l\.ly client h:rs straightlorrvardly acçr¡scrl üIi Lrf violating tlre express terns nl tllc 2009
        NllÂ, l'hc    typical rc$pc,nse to a serious assertion oI this sort is tq: insi.st that your clicnt riid not
        appmpriate ür uss ¿r¡ly of SIIEC1'R[} ñl's tech¡lolog.v. lnsleatl" yorrr le¡ter irsks" irl eJ'fect, wliether'
        the tech¡rology really belonged tÕ nly client, arid tlri:¡r ¡rsks llrr¡t rtry clicnt providc adilitiortal
        delail so that we cûn pr'ovr 1o your safislaclion th¡rt its tcclrnology merits tratte secret protection.
        Fronr your fnilrrre to ånswer, I lnust conclude that CË used id*as, cônccpts, and leeltnology,
        developed not tionr ils o*.rr independerrt ¡:esearch and tìevelop¡nt:ut, bui ralher that Gli tcok the
        infornraticn right tut of SPËCTIìtlM's due cliligence hrielìngs.


(8x.26, Spectrum Counsel November 2,2018 letter).

165.         Based on GE's failure to substantively challenge, refltte, or deny Spectrum's claims for

             over five months,              it   can be fairly inferred that GE intentionally disclosed and used

             Spectrum's ideas, concepts, technology, and proprietary, confidential, and trade secret

             information             to   develop an Imitation Device,       to   compete di'ectly        with    Spectrum's

             VERITON@.

166.         Given its seriously dilatory conduct, in the September 26 letter, Spectrum specifically

             asked that GE agree to               toll any statutes of limitations and laches periods. GE has never

             responded or agreed.

161. The fact that GE did not take the matter                               seriously by conducting an immediate

             investigation was an egregious dereliction of GE's corporate responsibility and is just one

             factor making this case exceptional.




lJ'7   34902 038857s0.DOCX       )

                                                                 JI
      Case 1:18-cv-11386-VSB Document 38 Filed 05/15/19 Page 38 of 137




  THE UNPA                                    I]NDERL
                                                                    RDBD

168.     Since its inception, the researcli and developrnent     of Spectrum      has been based on

         innovative and disruptive technologies in the nuclear irnaging       fìeld.   Protection of its

         intellectual property resulting fì"om its research and development activities, including its

         trade secrets, has been paramount, with numerous measures being taken to maintain the

         secrecy of the afore mentioned Spectrum Information.

169. The         Spectrum Information    is the result of     extensive innovative research and

         development, and financial expenditure by Spectrum (tens of millions of dollars). The

         Spectrurn Information was developed through years         of analysis,   simulation, clinical

         testing, trial and error, and ingenuity by Spectrum and its employees.

170.     Spectrum made a calculated decision to protect many of its ideas and inventions by

         maintaining them as trade secrets, rather than disclosing them.

171.     At the tìme of disclosure to GE diligence personnel, these innovative features leading to

         the development of its VERITON@ were not known by or available to the public or

         Spectrum's competitors, providing Spectrum          with an       immeasurable competitive

         advantage in the approximately $1.7 billion global market for SPECT full-body and/or

         multi-organ scanners.

172. The        Spectrum Information was the driving force behind the developmetlt               of   the

         VERITON@.

I73.     The Spectrum Information constitutes independent economic value for Spectrum.

174.     Access to Spectrum Information was limited to a limited number of authorized Spectrum

         employees.



lJ1 34902 03885750.DOCX Ì
                                                  38
      Case 1:18-cv-11386-VSB Document 38 Filed 05/15/19 Page 39 of 137




115       All   ernployees of Spectrum are required to sign a Non-Dìsclosure Agreement as part of

          their ernployment agreement.

176       Spectrum's employees, inclucling     its R&D staff, are instructed not to        discuss its

          technology with any tliird parties without the protection of a non-clisclosure agreement.

117       Any and all third parties exposed to Spectrum's technology are required to sign NDA's

          and are selectively exposed to the technology on a need-to-know basis, and Spectrum has

          entered into numerous such agreements,

           GB'S UNAUTHO I7,F-ÍI DISCI,OSI]RE AND USE OF THE SPECTRI]M
                  INFORMATION AND SPECTRUM TRADE SECRETS

178.      The GE diligence personnel learned every aspect of both the earlier Spectrum D-SPECT@

          and new Spectrum VERITON@ as well as the Spectrum Information, including Spectrum

          Trade Secrets and inventions embodied therein. GE, came to understand and appreciate

          that a device such as the VERITONo was possible, practical, and above all commercially

          viable. In so doing, GE leapfrogged years of R&D efforts,    as   well as avoiding expensive

          clinical validation and post-market launch clinical      trials.   Lnpermissibly using the

          Spectrum Information, GE was able       to hasten the development of the competing          GE

          Imitation Device.

179. With the wealth of          sensitive, proprietary and/or confidential Spectrum Information

          provided by Plaintiff Spectmm up to and under the 2009 Agreement, GE went about

          misappropriating, impermissibly disclosing and misusing the Spectrum Information,

          including Spectrum Trade Secrets and inventions disclosed therein, by including and later

          disclosing such Spectrum Information in patent applications and misusing such Spectrum

          Infonnation to develop the GE Imitation Device.

180.      As described in detail below, the Spectrum Information, including various unique            and
u734902   03885750.DOCX'
                                                   ,,
          Case 1:18-cv-11386-VSB Document 38 Filed 05/15/19 Page 40 of 137




            dìstinct Spectrum Tracle Secrets and inventions, provided to GE during the 2009-12

            diligence period, comprised technical information, data, know-how, materials          ancl


            concepts as well as financial data, economic/market inf-ormation, testitrg, fèasibility

            studies, and proof of principle related to a full-body rnulti-organ camera system.

l8t         This proprietary and/or confidential Spectrum Information disclosed to GE included

            Spectrum's




            Virtually every aspect of Spectrum's present and future design was divulged.

182         The aforementioned features are extremely crucial to commercial viability and success    of

            a full-body multi-organ scanning device such as the VERITONo, as they optimize cost

            and performance to make such a device commercially attractive.

183         GE's filing of applications for the Section 256 GE Patent(s) as well     as




                                                                       impermissibly disclosing and/or

            claiming Spectrum Information, including Spectrum Trade Secrets and inventions

            embodied therein, strongly suggests     in hindsight (and after seeing the GE Imitation

            Device) that GE was misusing the Spectrum Information to re-orient and re-direct their

            product development to substantially imitate Spectrum leading to the Imitation Device.




I   J] 34902 038 85750.DOCX   l
                                                     40
      Case 1:18-cv-11386-VSB Document 38 Filed 05/15/19 Page 41 of 137




184.     This specific proprietary and/or confidential Spectrum Information is contained in the

         "2009 Due Diligence presentations," the "20l0 Due Diligence presentations," "2012Due

         Diligence presentations" and February 15,2012 email tiom Nathaniel Roth of Spectrum

         to Riyad Mahameed and attachment thereto. Spectrurn also disclosed other inf-ormation

         both in writing and verbally to GE, during the diligence period.

I85. The "2009 Due Diligence                Presentations" comprised numerous proprietary and/or

         confidential materials, including presentations disclosing and discussing Spectrum's

         ongoing design and development of the next generation of D-SPECT and the concept of        a


                                                         system. These presentations included a high

         level overview of Spectrum's new technological developments and contained numerous

         proprietary and/or confidential images and graphics, including sample patient scans.

186.     Building on the Spectrum Information previously disclosed to GE, the "2010 Due

         Diligence Presentations" included extensive proprietary and/or confidential documents,

         presentations, drawings, and technical data provided to GE related both to D-SPECT@

         and the concept of a                                                system. For example, the

         2010 Due Diligence presentations included materials covering broad topics such as the

         feasibility of the                                                 system, and more specific

         system features such as quality control and calibration of such a system. Spectrum also

         provided numerous organ specific patient scans and clinical results.

187      Throughout           the   2009-12 diligence period, Spectrum responded to         extensive

         questionnaires        and requests for documents prepared by the GE                diligence

         personnel. These questionnaires consisted of voluminous requests for information and

         documents covering numerous topics such as technology, supply chain, regulatory, legal,

lJl 34902 03885750.DOCX   )

                                                    41
           Case 1:18-cv-11386-VSB Document 38 Filed 05/15/19 Page 42 of 137




              finance, etc.

188           Commencing           in   2011-12, the Spectrum Information provided       to the GE diligence
              personnel focused largely on Spectrum's

              system. The "20l2 Due Diligence Presentations", included, but were not limited to,

              Spectrum's latest updates on the design and configuration of the system, the system's

              specifications, and simulations and video animation demonstrations which were similar

              to the VERITON@. The 2Ol2 Dve Diligence Presentations also included numerolls

              presentations which provided an overview of Spectrum's system, including the detector

              specifications and operation, gantry configuration and operation, patient set up, camera

              specifications and operation, organ specific scans, etc. In addition to the af'orementioned

              technical disclosures, Spectrum disclosed to GE commercial development plans for the

                                                                     system, which included development

              timelines/milestones, and financial and commercial data such as budget and cost

              projections.

189           Throughout the 2009-12 diligence period, Spectrum provided the GE diligence personnel

              with numerous presentations which provided an overview of the Spectrum technology

              and inventions embodied in the Spectrum Information, including the                     detector

              specifications and operation, gantry configuration and operation, patient set up, camera

              specifications and operation, organ specific scans, etc.

190.          Spectrum also provided to the GE diligence personnel, throughout the 2009-12 diligence

              period, extensive technical drawings and design configurations of various components,

              along with scan simulations, and clinical performance data.

191           In   addition       to   these technical disclosures, Spectrum disclosed   to the GE   diligence

I J7 3   4902 038 857 50.DOCX )
                                                            42
               Case 1:18-cv-11386-VSB Document 38 Filed 05/15/19 Page 43 of 137




                    personnel commercial development plans                    for   the


                    I                       systern, which included developrnent timelines/milestones, and financial and

                    commercial data such as budget and cost projections.

192.                Spectrum Inf'ormation was also placed in a data roorn, with access provided to the GE

                    diligence personnel. Additionally, many of the Spectrum documents and presentations

                    comprising Spectrum Information were shared and discussed with the GE diligence

                    personnel during one or more of the various in-person due diligence meetings throughout

                    2009-12.

I93.                The GE diligence personnel attending the due diligence meetings with Spectrum held

                    during 2009-12, included, at least, Nathan Hermony, Reuven Brener, Arie Eshco, Riyad

                    Mahameed, Jean-Paul Bouhnik, Sergio Steinfeld, Osnat Zak, Alexander Ganin, Floris

                    Jansen, Geoff Martha, Shuchi Varandani and Erez Levy.

194.                Upon information and beliei one or more of these GE diligence personnel directly or

                    indirectly provided Defendant Hefetz with the Spectrum Information, including Spectrum

                    Trade Secrets and inventions embodied therein, provided by Spectrum at the due

                    diligence meetings as well as follow up communications.

195. Upon information and belief, one or more of the GE diligence                                      personnel and/or

                    Defendant Hefetz directly                  or indirectly provided Spectrum Information, including
                     Spectrum Trade Secrets and inventions embodied therein,                    to the following named

                    inventors of the Section 256 GE Patent(s) and/or



                                                                                                                      ln

                    violation of the non-disclosure and non-use provisions of the 2009 Agreement as these

I   l7   3   4902   03   8 8   57   5   0.DOCX ì
                                                                         43
          Case 1:18-cv-11386-VSB Document 38 Filed 05/15/19 Page 44 of 137




             individuals were not pan of the GE diligence personnel: Gil Kovalski, Jonathan Sachs,

             Yariv Grobshtein, Yulirn Zingerman, Roee Khen, Shiran Golan, Michael Kogan, Michael

             Gaisinsky, Arie Shahar, Nati Herman, Jiang Hsieh, Moshe    Lev], Gil Amisar, Michal

             Merman and Avi Bar-Shalev.

196           At   least the following individual Spectrum Trade Secrets comprising Spectrum

             Information were disclosed to the GE diligence personnel under the 2009 Agreement, and

             misappropriated, impermissibly disclosed and/or misused by Defendants:

                                         TRADE SECRET "A"

r97

                                                                        ("Trade Secret A")

198.         Trade Secret A was developed by Plaìntiff's Predecessors in Interest, and is owned by

             Plaintiff Spectrum.

199.         Specifically, Trade Secret A was invented no later than June 2011 by Yoel Zilberstien,

             Nathaniel Roth, Shlomo Ben-Haim and Benny Rousso.

200.         Trade Secret A was disclosed to GE during due diligence at least during the Jamary 24,

             2012 on-site due diligence meeting, and in communications continuing through February

             2012.

201.         The GE diligence personnel attending the meetings and to whom Trade Secret A was

             disclosed, included, at least, Nathan Hermony, Reuven Brener, Arie Eshco, Riyad

             Mahameed, and Sergio Steinfeld. Trade Secret       A   was also disclosed to other GE

             diligence personnel including Jean-Paul Bouhnik, Osnat Zak, Alexander Ganin, and

             Floris Jansen.



I J7   34902 03885750.DOCX )
                                                   44
            Case 1:18-cv-11386-VSB Document 38 Filed 05/15/19 Page 45 of 137




202           The information disclosed was included in (i) the 2010 Due Diligence presentations

               slrowing a preliminary   f        design, and   (ii)   the 2012 Due Diligence presentations

               showing the design of Trade Secret   A.   The ini'ormation disclosed was also included in

               materiafs fì'om the data room as well as the February 15, 2012 enatl to Riyad Mahameed,

               of the GE diligence team, from Nathanial Roth forwarding the updated              "Jaszczak

               simulation," which was a detailed simulation(s) based upon a digital "patient" provided

               by GE.

203            Plaintiff Spectrum also provided GE with a video presentation demonstrating its

               Spectrum Device Alpha design, including the




204.           After disclosing Trade Secret A to the GE diligence personnel, Plaintiff first publicly

I   J7   34902 038 8s7s0.DOCX   )

                                                         45
               Case 1:18-cv-11386-VSB Document 38 Filed 05/15/19 Page 46 of 137




                  disclosed Trade Secret A in the '721 PCT published November 14,2013.


IIm                   hindsight       it is now clear that GE by and tlrough the GE diligence personnel   and its

                  outside consultant Defèndant Hefètz misappropriated, impennissibly disclosed and/or

                  misused Trade Secret A by including PlaintifT's invention in the patent application f'or the




                  I
207




IICE                    by and through the GE diligence personnel and its outside consultant Defendant

                  Hefetz also misappropriated, irnpermissibly disclosed and/or misused Trade Secret A by

                  including Plaintiff's invention in the patent application for the



I   I7   3   4902 038 8575 0.DOCX ì
                                                               46
       Case 1:18-cv-11386-VSB Document 38 Filed 05/15/19 Page 47 of 137




IIAE           by and through the GE diligence personnel and its outside consultant Defendant

         Hefetz also misappropriated, impermissibly disclosed and/or misused Trade Secret A by

         including Plaintiff's invention in the patent application for the




lJl 34902 03885750.DOCX   Ì
                                                  47
      Case 1:18-cv-11386-VSB Document 38 Filed 05/15/19 Page 48 of 137




IICB           by and through the GE diligence personnel and its outside consultant Defendant

         Hefetz also misappropriated, impermissibly disclosed and/or misused Trade Secret A by

         including Plaintiff's invention in the patent application for the




lJ7 34902 03885750.DOCX   )

                                                  48
      Case 1:18-cv-11386-VSB Document 38 Filed 05/15/19 Page 49 of 137




IICE           by and through the GE diligence personnel and its outside consultant Defendant

         Hefetz also misappropriated, impermissibly disclosed and/or misused Trade Secret A by

         including Plaintiff's invention in the patent application for the




         I
216.     Upon information and belief and in hindsight, the above patents establish that GE was

         using the information   it   obtained from Spectrum in violation of the non-disclosure and

         non-use provisions of the 2009 Agreement, and was using that information to prepare the

         respective applications that issued as the

         I        prior to November 14,2013 when Plaintiff s 121PCT was published.

2t7      Plaintiff reasonably believed that GE would abide by the non-disclosure and non-use

         terms of the 2009 Agreement, and relied upon GE's representations that        it would not

         improperly disclose and/or misuse Plaintiff's Spectrum Information, including any

lJl 34902 038857s0.DOCX   )

                                                    49
       Case 1:18-cv-11386-VSB Document 38 Filed 05/15/19 Page 50 of 137




           Spectrum Trade Secrets and/or inventions disclosed therein. As such, Plaintiff did not

           learn of GE's public disclosure of Trade Secret     A in violation of the non-disclosure    and


           non-use terms of the 2009 Agreement in the

                                   until June 13,2018

218.       Upon information and belief and in view of the

                                             GE also misappropriated, impermissibly disclosed and/or

           misused Trade Secret A by incorporating this invention into the prototype GE Imitation

           Device installed at Beta site

2t9        Additionally, Yoel Zilberstien and Nathaniel Roth contributed to the inventions claimed

           in the I              (claims 1, 9 and all claims depending therefrom), ,tt"     I
           (claims    1,5,6,17   and   all claims depending therefrom), th"   I        (claim   I   and all

           claims depending therefrom) and the        I            (claim 1 and all claims depending

           therefrom) and should therefore be named inventors thereof.

                                            TRADE SECRET "B"

220.

                                             ("Trade Secret B")

221.       Trade Secret B was developed by Plaintiff's Predecessors in Interest, and is owned by

           Plaintiff Spectrum.

222.       Specifically, Trade Secret B was invented no later than May 2010 by Yoel Zilberstien

           and Nathaniel Roth.

223.       Trade Secret B was disclosed to GE during due diligence at least during the January 24,

           2012 on-site due diligence meeting, and in communications continuing through February

           2012.

u'734902   03885750.DOCX'
                                                       ,u
          Case 1:18-cv-11386-VSB Document 38 Filed 05/15/19 Page 51 of 137




224.       The GE diligence personnel attending the meetings and to whom Trade Secret B was

           disclosed, included, at least, Nathan Hermony, Reuven Brener, Arie Eshco, Riyad

           Mahameed, and Sergio Steinf-eld. Trade Secret        B   was also disclosed to other GE

           diligence personnel including Jean-Paul Bouhnik, Osnat Zak, Alexander Ganin, and

           Floris Jansen.

225. The information          disclosed was included      in the 2010 and 2012 Due Diligence
           presentations as well as materials from the data room.

226.       Plaintiff Spectrum also provided GE with a video presentation demonstrating Spectrum's




227   .    Plaintiff Spectrum has not publicly disclosed Trade Secret B.

IICE           by and through the GE diligence personnel and its outside consultant Defendant

           Hefefz misappropriated, impermissibly disclosed and/or misused Trade Secret B by

           including Plaintiff s invention in the patent application for the




lJl 34902 03885750.DOCX   )

                                                    -51
         Case 1:18-cv-11386-VSB Document 38 Filed 05/15/19 Page 52 of 137




IICE             by and through the GE diligence personnel and its outside consultant Defendant

           Hefetz also misappropriated, impermissibly disclosed and/or misused Trade Secret B by

           including Plaintiff's invention in the patent application for the




{   J734902 03885750.DOCX}
                                                    52
      Case 1:18-cv-11386-VSB Document 38 Filed 05/15/19 Page 53 of 137




IlCg           by and through the GE diligence personnel ancl its outside consultant Defendant

         Hefetz again misappropriated, imperrnissibly disclosed and/or misused Trade Secret B by

         including PlaintifT's invention in the patent application fbr the




234.     Plaintiff reasonably believed that GE would abide by the non-disclosure and non-use

         terms    of the 2009 Agreement   and relied upon GE's representations that   it would   not

         improperly disclose and/or misuse Plaintiff's Spectrum Information, including any

         Spectrum Trade Secrets and/or inventions disclosed therein. As such, Plaintiff did not

         learn of GE's public disclosure of Trade Secret B in violation of the non-disclosure and

         non-use terms of the 2009 Agreement in the
lJ1 34902 03885750.DOCX   )

                                                  53
          Case 1:18-cv-11386-VSB Document 38 Filed 05/15/19 Page 54 of 137




            Lìntif June 13,2018.

235         Upon information and belief, GE also misappropriated, imperrnissibly disclosed and/or

            misused Trade Secret B by incorporating this invention into the prototype GE Imitation

            Device installed at Beta

236         Additionally, Yoel Zilberstien and Nathaniel Roth contributed to the inventions claimed

            in the I               (claim 1 and all claims depending therefrom) and the   I
            (claims 1, 9, 79 and all claims depending therefrom) and should therefore be named

            inventors thereof.




237




                                   ("Trade Secret C")

238         Trade Secret C was developed by Plaintiff's Predecessors in Interest, and is owned by

            Plaintiff Spectrum.

239         Specifically, Trade Secret C was invented no later than June 2011 by Yoel Zilberstien

            and Nathaniel Roth.

240         Trade Secret C was disclosed to GE during due diligence at least during the January 24,

            2012 on-site due diligence meeting, and in communications continuing through February

            2012.

24t         The GE diligence personnel attending the meetings and to whom Trade Secret C was

            disclosed, included,    at least, Nathan Hermony, Reuven Brener, Arie Eshco, Riyad

            Mahameed, and Sergio Steinfeld. Trade Secret         C was also disclosed to other   GE

            diligence personnel including Jean-Paul Bouhnik, Osnat Zak, Alexander Ganin, and

I   I7 34902 03885750.DOCX   l
                                                        54
         Case 1:18-cv-11386-VSB Document 38 Filed 05/15/19 Page 55 of 137




            Floris Jansen

242.        The information disclosed was included in the 2017 Due Diligence presentations,     ancl


            materials fiom the data room.

243.        Trade Secret C is intended to pennit the detectorto focus on a region of interest

244.        A sample depiction of the disclosure of this feature to GE is provided below:




245.        Plaintiff Spectrum has not publicly disclosed Trade Secret C.

IICE              by and through the GE diligence personnel and its outside consultant Defendant

            Hefetz misappropriated, impermissibly disclosed and/or misused Trade Secret C by

            including Plaintiff's invention in the patent application for the




I   t7 34902 03885750.DOCX   l
                                                     55
           Case 1:18-cv-11386-VSB Document 38 Filed 05/15/19 Page 56 of 137




IICB                         by and through the GE diligence personnel and its outside consultant Defendant

              Hefetz also misappropriated, impermissibly disclosed and/or misused Trade Secret C by

              including Plaintiff's invention in the patent application for the




I J7 3   4902 038   8   57   50.DOCX )
                                                             56
       Case 1:18-cv-11386-VSB Document 38 Filed 05/15/19 Page 57 of 137




250.    Upon information and belief and in view of the disclosure in the

        I,       GE also misappropriated, impermissibly disclosed and/or misused Trade Secret C

        by incorporating this invention, including the structure and method of assembling    the

        detectors used in the prototype GE Imitation Device installed at Beta     ti,"   I


251     Additionally, Yoel Zilberstien and Nathaniel Roth contributed to the inventions claimed

        intt'"f(claims1,10anda1lclaimsdependingtherefrom)andshotr1dtherefore

        be named inventors thereof.

                                      TRADE SECRET "D"

252.


1r734902 0388s75o.DOCX)
                                                57
          Case 1:18-cv-11386-VSB Document 38 Filed 05/15/19 Page 58 of 137




                                                                                              ("Trade

            Secret D").

253.        Trade Secret D was developed by PlaintifTs Predecessors in Interest, and is owned by

            PlaintifT Spectrum.

254.        Specifically, Trade Secret D was invented no later than June 2011 by Yoel Zilberstien

            Nathaniel Roth, Shlomo Ben-Haim and Benny Rousso.

255.        Trade Secret D was disclosed to GE during due diligence at least during the January 24,

            2012 on-site due diligence meeting, and in communications continuing through February

            2012.

256.        The GE diligence personnel attending the meetings and to whom Trade Secret D was

            disclosed, included, at least, Nathan Hermony, Reuven Brener, Arie Eshco, Riyad

            Mahameed, and Sergio Steinfeld. Trade Secret         D was also disclosed to other    GE

            diligence personnel including Jean-Paul Bouhnik, Osnat Zak, Alexander Ganin, and

            Floris Jansen.

257.        The information disclosed was included in the 2012Dle Diligence presentations as well

            as materials from the data room as well as the February 15, 2012 emall to Riyad

            Mahameed,          of the GE diligence team, from Nathanial Roth forwarding the   updated

            "Jaszczak simulation," which was a detailed simulation(s) based upon a digital "patient"

            provided by GE.

258.        The following is an example of a Spectrum drawing provided to GE demonstrating the

            Spectrum detection arm assembly:




I   I7 14902 038 85750.DOCXl
                                                       58
      Case 1:18-cv-11386-VSB Document 38 Filed 05/15/19 Page 59 of 137




259.     After disclosing Trade Secret D to the GE diligence personnel, Plaintiff first publicly

         disclosed portions of Trade Secret D in the   '72I PCT published November   14, 2013.


IICB           by and through the GE diligence personnel and its outside consultant     Defèndant

         Hefetz misappropriated, impermissibly disclosed and/or misused Trade Secret         D   by

         including Plaintiff's invention in the patent application for the




lJ1 34902 038857s0.DOCX )
                                                  59
      Case 1:18-cv-11386-VSB Document 38 Filed 05/15/19 Page 60 of 137




262.     Upon information and beliei the above patents, in hindsight, establish that GE was using

         the information it obtained from Spectrum in violation of the non-disclosure and non-use

         provisions     of the 2009 Agreement, and was using that information to            prepare the

         respective applications that issued as the   I       patent prior to November 74,2073 when

         Plaintiffls '721PCT was published.

263.     Plaintiff reasonably believed that GE would abide by the non-disclosure and non-use

         terms of the 2009 Agreement, and relied upon GE's representations that             it would not

         improperly disclose and/or misuse Plaintifï's Spectrum Information, including any

         Spectrum Trade Secrets and/or inventions disclosed therein. As such, Plaintiff did not

         learn of GE's public disclosure of Trade Secret D in violation of the non-disclosure and

         non-use terms of the 2009 Agreement in the       !    patent until June 13,2018.

264.     Upon information and belief and in view of the disclosure in the I           patent, GE also

         misappropriated, impermissibly disclosed and/or misused Trade Secret                    D   by


lt7 34902 038857s0.DOCX Ì
                                                 60
         Case 1:18-cv-11386-VSB Document 38 Filed 05/15/19 Page 61 of 137




            incorporating this invention into the prototype GE Imitation Device installed at Beta site




265.        Additionally, Yoel Zilberstien and Nathaniel Roth contributed to the inventions clairned

            intt'ef(claims1,l7andallclaimsdependingtherefì.om)anclshouldtherefore
            be named inventors thereof.

                                          TRADB SECRBT ..E''

266                                                                                    ("Trade Secret

            E").

267.        Trade Secret E was developed by Plaintiff's Predecessors in Interest, and is owned by

            Plaintiff Spectrum.

268         Specifically, Trade Secret E was invented no later than June 2011 by Yoel Zilberstien,

            Nathaniel Roth, Shlomo Ben-Haim and Benny Rousso.

269         Trade Secret E was disclosed to GE during due diligence at least during fhe Jantary 24,

            2012 on-site due diligence meeting and in communications continuing through February

            2012.

270.        The GE diligence personnel attending the meetings and to whom Trade Secret E was

            disclosed, included, at least, Nathan Hermony, Reuven Brener, Arie Eshco, Riyad

            Mahameed, and Sergio Steinfeld. Trade Secret         E was also disclosed to other     GE

            diligence personnel including Jean-Paul Bouhnik, Osnat Zak, Alexander Ganin, and

            Floris Jansen.

27t         The inforrnation disclosed was included in the 2012 Due Diligence presentations, and

            materials from the data room as well as the February 15, 2012 email to Riyad Mahameed,

            of the GE diligence team, from Nathanial Roth which included the updated "Jaszczak

I   t7 34902 03885750.DOCX )
                                                    61
            Case 1:18-cv-11386-VSB Document 38 Filed 05/15/19 Page 62 of 137




              simulation," which was a detailed sinruìation(s) based upon a digital "patient" provided

              by GE

212




                                                                                            invented by

               Spectrum are a crucial design component necessary for patient safety and regulatory

               submission, as evidenced by a recent GE recall   of nearly 1,000 of its imaging   devices

               after the top detector of one of its systems detached and f'ell on the detector below. As

               noted by the FDA, "there remains a risk of potential life-threatening bodily harm   if   the

               detector were to            detach and fall           during a         patient    exam."

               (https://www.fda.gov/MedicalDevices/Safet)¡/ListofRecalls/ucm625950'htm)'

IA                sample drawing which was provided to GE is provided below. Spectrum also provided

               GE with a video presentation demonstrating Spectrum's




I   J7   34902 03885750.DOCX l
                                                       62
      Case 1:18-cv-11386-VSB Document 38 Filed 05/15/19 Page 63 of 137




274. After disclosing Trade         Secret   E to the GE diligence personnel, Plaintiff first publicly

           disclosed Trade Secret E in the '721 PCT published November 14,2013.


IICB           by and through the GE diligence personnel and its otttside consultant Defendant

           Hefetz misappropriated, impermissibly disclosed and/or misused Trade Secret           E   by

           including Plaintiffls invention in the patent application for the




I|CB           by and rhrough the GE diligence personnel and its outside consultant Defendant

           Hefetz also misappropriated, impermissibly disclosed and/or misused Trade Secret E by

           including Plaintiff s invention in the patent application for the
11734902   03885750.DOCX'
                                                     o,
      Case 1:18-cv-11386-VSB Document 38 Filed 05/15/19 Page 64 of 137




279.     Upon information and belief and in hindsight, the above patents establish that GE was

lJ1 31902 03885750.DOCX   )

                                               64
       Case 1:18-cv-11386-VSB Document 38 Filed 05/15/19 Page 65 of 137




         Lìsing the information      it   obtained from Spectrum in violation of the non-disclosure and

         non-use provisions of the 2009 Agreernent, and was using that information to prepare the

         respective applications that issued as the                                  prior to November

          14,2013 when Plaintiff's '721 PCT was published.

280.     Upon information and belief and in view of the disclosure in the

         I,        GE also misappropriated, impermissibly disclosed and/or misused Trade Secret E

         by incorporating this invention into the prototype GE Imitation Device installed at Beta

         site

28t      Additionally, Yoel Zilberstien and Nathaniel Roth contributed to the inventions claimed

         in the |I              (clairns 7, g, 77 and all claims depending therefrom) and the      !
         I         (claims   7,8,   16,18-20 and all claims depending therefrom) and should therefore

         be named inventors thereof,

                                             TRADE SECRET "F''

282

         ("Trade Secret F").

283      Trade Secret F was developed by Plaintiff's Predecessors in Interest, and is owned by

         Plaintiff Spectrum.

284      Specifically, Trade Secret F was invented no later than June 2011 by Yoel Zilberstien and

         Nathaniel Roth.

285      Trade Secret F was disclosed to GE during due diligence at least during rhe lantary 24,

         2012 on-site due diligence meeting, and in communications continuing through February

          2012.

286.     The GE diligence personnel attending the meetings and to whom Trade Secret F was

lJ'| 34902 0388s7s0.DOCX Ì
                                                        65
             Case 1:18-cv-11386-VSB Document 38 Filed 05/15/19 Page 66 of 137




               disclosed included Nathan Hermony, Reuven Brener, Arie Eshco, Riyad Mahameed, ancl

               Sergio Steinfeld. Tracle Secret F was also disclosed to other GE diligence personnel

               including Jean-Paul Bouhnik, Osnat Zak, Alexander Ganin, and Floris Jansen.

287.           The infbrmation disclosecl was included in the 2012 Due Diligence presentations, and

               materials from the data room as well as the February 15, 2012 email to Riyad Mahameed,

               of the GE diligence    team, from Nathanial Roth forwarding the updated "Jaszczak

               simulation," which was a detailed simulation(s) based upon a digital "patient" provided

               by GE.

288.           Trade Secret F was developed through Plaintiff's careful analysis to be a cost effèctive

               configuration while maintaining the effective operation and efficiency of the detector

               units as well.

289.           A sample of the disclosure of this invention to GE is provided in the slide below:




290.           Plaintiff Spectrum has not publicly disclosed Trade Secret F.

IlCn                by and through the GE diligence personnel and its outside consultant/patent attorney

               Defendant Hefetz misappropriated, impermissibly disclosed and/or misused Trade Secret

               F by including Plaintiff s invention in the patent application for the

I   J7   34902 03885750.DOCX   )

                                                       66
               Case 1:18-cv-11386-VSB Document 38 Filed 05/15/19 Page 67 of 137




IICB                              by and through the GE diligence personnel and its outside consultant Defendant

                     Hefetz misappropriated, impermissibly disclosed and/or misused Trade Secret           F by

                     including Plaintiff's invention in the patent application for the




I   I7   3   4902   0-3 8   857   5   0.DOCX   )

                                                                  67
      Case 1:18-cv-11386-VSB Document 38 Filed 05/15/19 Page 68 of 137




IICE           by and through the GE diligence personnel and its outside consultant Defendant

         Hefetz also misappropriated, impermissibly disclosed and/or misused Trade Secret F by

         including Plaintiff's invention in the patent application for the




         I
IICE           by and through the GE diligence personnel and its outside consultant Defendant

         Hefetz again misappropriated, impermissibly disclosed and/or misused Trade Secret F by

         including Plaintiff's invention in the patent application for the

lJ7 34902 03885750.DOCX Ì
                                                  68
      Case 1:18-cv-11386-VSB Document 38 Filed 05/15/19 Page 69 of 137




IICE           by and through the GE diligence personnel and its outside consultant Defendant

         Hefetz misappropriated, impermissibly disclosed and/or misused Trade Secret    F   by

         including Plaintiff's invention in the patent application for the
lJl 34902 03885750.DOCX1
                                                  69
      Case 1:18-cv-11386-VSB Document 38 Filed 05/15/19 Page 70 of 137




IlCg           by and through the GE diligence personnel and its outside consultant Defendant

         Hefetz misappropriated, impermissibly disclosed and/or misused Trade Secret       F by

         including Plaintiff s invention in the patent application for the




303      Plaintiff reasonably believed that GE would abide by the non-disclosure and non-use

         terms of the 2009 Agreement, and relied upon GE's representations that     it would not

         improperly disclose and/or misuse Plaintiffls Spectrum Information, including any

         Spectrum Trade Secrets and/or inventions disclosed therein. As such, Plaintiff did not

         learn of GE's public disclosure of Trade Secret F in violation of the non-disclosure and

         non-use terms of the 2009 Agreement in the

                                             until about June I 3,2018.

lI7 34902 0388s7s0.DOCX   )

                                                  70
       Case 1:18-cv-11386-VSB Document 38 Filed 05/15/19 Page 71 of 137




304        Upon ìnformation and belief, GE also misappropriated, impermissibly disclosed and/or

           misused Trade Secret F by incorporating this invention into the prototype GE Imitation

           Device installed at Beta site

                                                 TRADE SECRET "G''

305

                              ("Trade Secret G")

306.       Trade Secret G was developed by Plaintiff's Predecessors in Interest, and is owned by

           Plaintiff Spectrum.

307.       Specifically, Trade Secret G was invented no later than early 2009 by Yoel Zilberstien,

           Nathaniel Roth, Shlomo Ben-Haim and Benny Rousso.

308.       The operational concept of Trade Secret G was disclosed to GE during due diligence at

           least during the July 29-30,2009 meeting. Thereafter, Trade Secret G was disclosed to

           GE during at least the January 24, 2012 on-site due diligence meeting and in
           communic ations   co   ntinu   in   g throu gh   F   ebruary 201 2.

309.       The GE diligence personnel attending tbe 2009 diligence meeting and to whom the

           working concept of Trade Secret G was disclosed, included Nathan Hermony, Geoff

           Martha, Shuchi Varandani and Erez Levy.

310.       The GE diligence personnel attending the2012 meetings and to whom Trade Secret G

           was disclosed, included Nathan Hermony, Reuven Brener, Arie Eshco, Riyad Mahameed,

           and Sergio Steinfeld. Trade Secret G was also disclosed to other GE diligence personnel

           including Jean-Paul Bouhnik, Osnat Zak, Alexander Ganin, and Floris Jansen.

311.       The information disclosed was included in (i) the 2009 Due Diligence presentations

           showing the working concept               of Trade         Secret G, and   (ii) the 2012 Due Diligence
1J734902   03885750.DOCX'
                                                                 ,,
       Case 1:18-cv-11386-VSB Document 38 Filed 05/15/19 Page 72 of 137




         presentations showing Trade Secret     G. The information   disclosed was also included in

         materials from the data room.

llntuintifï          Spectrum also provicled GE with a video presentation demonstrating Spectrum's




313.     After disclosing Trade Secret G to the GE diligence personnel, Plaintiff first publicly

         disclosed Trade Secret G in the '721 PCT published November 14,2013.

IICP           by and through the GE diligence personnel and its outside consultant Defendant

         Hefetz misappropriated, impermissibly disclosed and/or misused Trade Secret G by

         including Plaintifï's invention in the patent application for the




lt7 34902 03885750.DOCX Ì
                                                  72
      Case 1:18-cv-11386-VSB Document 38 Filed 05/15/19 Page 73 of 137




316    Plaintiff reasonably believed that GE would abide by the non-disclosure and non-use

       terms of the 2009 Agreement, and relied upon GE's representations that        it would not

       improperly disclose and/or misuse Plaintiff's Spectrum Information, including any

       Spectrum Trade Secrets and/or inventions disclosed therein. As such, Plaintiff did not

       learn of GE's public disclosure of Trade Secret G in violation of the non-disclosure and

       non-use terms of the 2009 Agreement in ,tt"   I         until June 13,2018.

317    Upon information and belief and in view of the disclosure in the I,               GE also

       misappropriated, impermissibly disclosed and/or misused Trade Secret                G   by

       incorporating this invention into the prototype GE Imitation Device installed at Beta site



                                    TRADE SECRET ..H"

318

       ("Trade Secret H").

319.   Trade Secret H was developed by Plaintiff s Predecessors in Interest, and is owned by

       Plaintiff Spectrum.
1J13490203885750.DOCX1
                                               __
            Case 1:18-cv-11386-VSB Document 38 Filed 05/15/19 Page 74 of 137




320.           Specifically, Trade Secret H was invented no later than June 2011 by Yoel Zilberstien

               and Nathaniel Roth.

321.           Trade Secret H was disclosed to GE during at least the January 24,2012 on-site due

               diligence meeting and in communications continuing through February 2012.

322.           The GE attendees, to whom Trade Secret H was disclosed, included Nathan Hermony,

               Reuven Brener, Arie Eshco, Riyad Mahameed, and Sergio Steinfeld. Trade Secret H was

               also disclosed to other GE diligence personnel including Jean-Paul Bouhnik, Osnat Zak,

               Alexander Ganin, and Floris Jansen.

323.           The information disclosed was included in the 2012 Due Diligence presentation, and

               materials from the data room.

324.           After GE provided Spectrum with confirmation that GE understood that Spectrum had

               invented and owned ,h"   I            and the gantry, while GE would be developing the

               CT and table (below slide), Spectrum disclosed Trade Secret H to GE.




325.           Plaintiff Spectrum, by way of example, provided GE with a slide presentation including

               the below slide depicting the




lJ7   3   4902 038 85750.DOCX   l
                                                      14
         Case 1:18-cv-11386-VSB Document 38 Filed 05/15/19 Page 75 of 137




326.        Plaintiff has not publicly disclosed Trade Secret H.

Il          GE by and through the GE diligence personnel and its outside consultant Defendant

            Hefetz misappropriated, irnpermissibly disclosed and/or misused Trade Secret H by

            including Plaintiffls invention in the patent application for the




I   J] 34902 03885750.DOCX )
                                                     75
         Case 1:18-cv-11386-VSB Document 38 Filed 05/15/19 Page 76 of 137




329        Plaintiff reasonably believed that GE would abide by the non-disclosure and non-use

           terms of the 2009 Agreement, and relied upon GE's representations that         it would not

           improperly disclose and/or misuse Plaintiffs Spectrum Information, including any

            Spectrum Trade Secrets and/or inventions disclosed therein. As such, Plaintiff did not

           learn of GE's public disclosure of Trade Secret H in violation of the non-disclosure and

           non-uSetermsofthe2009Agreementlntt'"funtilJune|3,20|8.
330        Upon information and belief and in view of the disclosure in the I,                  GE also

            misappropriated, impermissibly disclosed and/or misused Trade Secret                 H   by

            incorporating this invention into the prototype GE Imitation Device installed at Beta site



33t        Additionally, Yoel Zilberstien and Nathaniel Roth contributed to the inventions claimed

            in the   I            (claim 1 and all claims depending therefrom) and should therefore be

            named inventors thereof.

                                            TRADE SECRET ..I''

332.                                                                       ('Trade Secret I")

JJJ         Trade Secret     I was developed   by Plaintiff's Predecessors in Interest, and is owned by

            Plaintifï Spectrum.

{   J734902 03885750.DOCX}
                                                      76
          Case 1:18-cv-11386-VSB Document 38 Filed 05/15/19 Page 77 of 137




334.       Specifically, Trade Secret I was invented no later than October 2009 by Yoel Zilberstien

           Nathaniel Roth, Shlomo Ben-Haim and Benny Rousso.

335. An early concept of Trade Secret I                 was disclosed to GE during due diligence at least

           during the July 29-30,2009 meeting, and thereafier a more comprehensive overview of

           Trade Secret     I was disclosed to GE during at least the January        24, 2012 on-site   due


           diligence meeting and in communications continuing through February 2012.

336.       The GE diligence personnel attending the 2009 meeting and to whom the working

           concept of Trade Secret     I was disclosed included Nathan Hermony, Geoff Martha, Shuchi

           Verandani and Erez Levy.

337   .    The GE diligence personnel attending the 2012 meetings and to whom Trade Secret I was

           disclosed included Nathan Hermony, Reuven Brener, Arie Eshco, Riyad Mahameed, and

           Sergio Steinfeld. Trade Secret          I   was also disclosed to other GE diligence personnel

           including Jean-Paul Bouhnik, Osnaf Zak, Alexander Ganin, and Floris Jansen.

338.       The information disclosed was included in the 2009 Due Diligence presentations and the

           2012Due Diligence presentations, and materials from the data room as well.

llfrade           Secret    I   was developed to




lleUinriff           Spectrum also provided GE with a video presentation demonstrating Spectrum's




lr7 34902 03885750.DOCX ]
                                                           77
          Case 1:18-cv-11386-VSB Document 38 Filed 05/15/19 Page 78 of 137




341. After disclosing            Trade Secret   I to the GE diligence   personnel, Plaintiff fìrst publicly

            disclosed Trade Secret    I in the '721 PCT published November 14,2013.

IICB              by and through the GE diligence personnel and its outside consultant Defendant

            Hefetz misappropriated, impermissibly disclosed andlor misused Trade Secret               I   by

            including Plaintiffls invention in the patent application for the




I   J] 34902 03885750.DOCX   )

                                                       78
            Case 1:18-cv-11386-VSB Document 38 Filed 05/15/19 Page 79 of 137




344.          Plaintiff reasonably believed that GE would abide by the non-disclosure and non-use

              terms of the 2009 Agreement, and relied upon GE's representations that                  it would   not

               improperly disclose and/or misuse Plaintiff's Spectrum Information, including any

               Spectrum Trade Secrets and/or inventions disclosed therein. As such, Plaintiff did not

               learn of GE's public disclosure of Trade Secret          I in violation of the non-disclosure     and


               non-use terms of the 2009 Agreement in the      !        patent until June 13, 2018.

345.           Upon information and belief and in view of the disclosure in the !               put"nt, GE also

               misappropriated, impermissibly disclosed and/or misused Trade Secret I by incorporating

               this invention into the prototype GE Imitation Device installed at Beta                tU"I


346.           Additionally, Yoel Zilberstien and Nathaniel Roth contributed to the inventions claimed

               in rhe   I          (claim 1 and all claims depending therefrom) and should therefore be

               named inventors thereof.

                                            TRADE     S            T'   ..lrt

347.                                                                            ("Trade Secret J")




I   J7   34902 03885750.DOCX   )

                                                          79
      Case 1:18-cv-11386-VSB Document 38 Filed 05/15/19 Page 80 of 137




348.     Trade Secret J was developed by Plaintiff's Predecessors ìn Interest, and is owned by

         Plaintiff Spectrum.

349.     Specifically, Trade Secret J was invented no later than October 2009 by Yoel Zilberstien

         Nathaniel Roth, Shlomo Ben-Haim and Benny Rousso.

350.     An early concept related to Trade Secret J was disclosed to GE during due diligence at

         least during the July 29-30,2009 meeting, and thereafter a more comprehensive overview

         of Trade Secret J was disclosed to GE during at least the January 24, 2012 on-site due

         diligence meeting and in cornmunications continuing through February 2012.

351.     The GE diligence personnel attending the 2009 meeting and to whom Trade Secret J was

         disclosed included Nathan Hermony, Geoff Martha, Shuchi Verandani and Erez Levy.

352.     The GE diligence personnel attending the 2012 meetings and to whom Trade Secret J was

         disclosed included Nathan Hermony, Reuven Brener, Arie Eshco, Riyad Mahameed, and

         Sergio Steinfeld. Trade Secret J was also disclosed to other GE diligence personnel

         including Jean-Paul Bouhnik, Osnat Zak, Alexander Ganin, and Floris Jansen.

353.     The information disclosed was included in the 2009 Due Diligence presentations and the

         2012Dur- Diligence presentations, and materials from the data room as well.

lleUintiff           Spectrum also provided GE with a video presentation(s) illustrating the concept

         of the design and Spectrum further explained that




lI7 34902 03885750.DOCX ì
                                                   80
              Case 1:18-cv-11386-VSB Document 38 Filed 05/15/19 Page 81 of 137




355             Trade Secret J was further disclosed in a presentation to the GE cliligence personnel in

                June2012 at an in-person meeting with Torn Gentile at Spectrum's facilities.




356. After disclosing                     Trade Secret J to the GE diligence personnel, Plaintiff first publicly

                disclosed Trade Secret J in the '721PCT published November 14,2013.

IICB                         by and through the GE diligence personnel and its outside consultant     Defèndant

                Hefetz misappropriated, impermissibly disclosed and/or misused Trade Secret J by

                including Plaintiff's invention in the patent application for the




I   17 3   4902 03   8 8   575 0.DOCX Ì

                                                                81
         Case 1:18-cv-11386-VSB Document 38 Filed 05/15/19 Page 82 of 137




359         Upon information and belief, ,rr"      I             establishes that GE was using the

            information it obtained from Spectnrm in violation of the 2009 Agreement, and was using

            that information to prepare the respective applications that issued as the   I          ptiot

            to November 14,2OI3 when     Plaintiff's '72I PCT was published.

360.        Plaintiff reasonably believed that GE would abide by the non-disclosure and non-use

            terms of the 2009 Agreement, and relied upon GE's representations that           it would not

            improperly disclose and/or misuse Plaintiffls Spectrum Information, including any

            Spectrum Trade Secrets and/or inventions disclosed therein. As such, Plaintiff did not

            learn of GE's public disclosure of Trade Secret J in violation of the non-disclosure and

            non-uSetermsofthe2009AgreementinttrefuntilJunel3,2018.
ltl   34902 03885750.DOCX I
                                                       82
       Case 1:18-cv-11386-VSB Document 38 Filed 05/15/19 Page 83 of 137




361.       Upon information and belief and in view of the disclosure in the                 GE also

           rnisappropriated, impermissibly disclosed and/or misused Trade Secret J by incorporating

           this invention inro the prorotype GE Imitation Device installed at Beta site f



                                                             66KD
                                       TRADB             T

362.                                                                                 ("Trade Secret

           K"),

363.       Trade Secret K was developed by Plaintiff s Predecessors in Interest, and is owned by

           Plaintiff Spectrum.

364.       Specifically, Trade Secret K was invented no later than early 2009 by Yoel Zilberstien

           and Nathaniel Roth.

365.       An early concept related to Trade Secret K was disclosed to GE during due diligence at

           least during the July 29-30,2009 meeting, and thereafter a more comprehensive overview

           of Trade Secret K was disclosed to GE during at least the January 24, 2012 on-site due

           diligence meeting and in cornmunications continuing through February 2012.

366.       The GE diligence personnel attending the 2009 meeting and to whom Trade Secret K was

           disclosed included Nathan Hermony, Geoff Martha, Shuchi Verandani and Erez Levy.

367.       The GE diligence personnel attending the 2012 meetings and to whom Trade Secret K

           was disclosed included Nathan Hermony, Reuven Brener, Arie Eshco, Riyad Mahameed,

           and Sergio Steinfeld. Trade Secret K was also disclosed to other GE diligence personnel

           including Jean-Paul Bouhnik, Osnat Zak, Alexander Ganin, and Floris Jansen.

368.       The information disclosed was included in the 2010 Due Diligence presentations and the

           2012Due Diligence presentations, and in materials from the data room as well.

1J734902   03885750.DOCX'
                                                  ,,
       Case 1:18-cv-11386-VSB Document 38 Filed 05/15/19 Page 84 of 137




369.     Plaintiff Spectrum also provided GE with a presentation depicting the calibration   and


         daily QC concept cluring GE's June 2010 visit.




370.     Plaintiff Spectrum has not publically disclosed Trade Secret K.

IICE           by and through the GE diligence personnel and its outside consultant Defendant

         Hefetz misappropriated, impermissibly disclosed and/or misused Trade Secret     K    by

         including Plaintiff's invention in the patent application published as the




lI7 34902 03885750.DOCX Ì
                                                  84
       Case 1:18-cv-11386-VSB Document 38 Filed 05/15/19 Page 85 of 137




373.       Upon information and belief and in view of the disclosure in the                        GE

           also misappropriated, impermissibly disclosed and/or misused Trade Secret           K   by

           incorporating this invention into the prototype GE Imitation Devìce installed at Beta site



                                        TRADE SECRET ..L''

374

           ("Trade Secret L").

375.       Trade Secret   L was developed by Plaintiff's Predecessors in Interest, and is owned by
           Plaintiff Spectrum.

316.       Specifically, Trade Secret L was invented no later than October 2009 by Yoel Zilberstien

           and Nathaniel Roth.

377.       An early concept related to Trade Secret L was disclosed to GE during due diligence at

           least during the July 29-30,2009 meeting, and thereafter a more comprehensive overview

           of Trade Secret L was disclosed to GE during at least the January 24,2012 on-site due

           diligence meeting and in communications continuing through2012.
1J734902   03885750.DOCX'
                                                 ,,
       Case 1:18-cv-11386-VSB Document 38 Filed 05/15/19 Page 86 of 137




378.     The GE diligence personnel attending the 2009 meeting and to whom Trade Secret J was

         disclosed included Nathan Hermony, Geoff Martha, Shuchi Veranclani and Erez Levy.

379.     The GE diligence personnel attending the 2012 meetings and to whom Trade Secret L

         was disclosed included Nathan Hermony, Reuven Brener, Arie Eshco, Riyad Mahameed,

         and Sergio Steinfeld. Trade Secret   L was also disclosed to other GE cliligence   personnel

         including Jean-Paul Bouhnik, Osnat Zak, Alexander Ganin, and Floris Jansen.

380.     The information disclosed was included in the 2009 Due Diligence presentation, the 2010

         Due Diligence presentations, and the 2012 Due Diligence presentations, and materials

         from the data room as well.

381.     Plaintiff Spectrum also provided GE with a slide presentations depicting and explaining

         this invention; below is a sample slide from a presentation to GE.




382.     Plaintiff Spectrum has not publically disclosed Trade Secret L.

IICE           by and through the GE diligence personnel and its outside consultant Defendant

         Hefetz misappropriated, impermissibly disclosed and/or misused Trade Secret            L   by

         including Plaintiff's invention in the patent application published for the




lJ1 34902 0388s7s0.DOCX   l
                                                  86
       Case 1:18-cv-11386-VSB Document 38 Filed 05/15/19 Page 87 of 137




385.     Upon information and belief and in view of the disclosure in the                        GE

         also misappropriated, impermissibly disclosed and/or misused Trade Secret           L   by

         incorporating this invention into the prototype GE Imitation Device installed at Beta site



                                      TRADE SECRET ..M"

386.

                               ("Trade Secret M")

387.     Trade Secret M was developed by Plaintiff's Predecessors in Interest, and is owned by

         Plaintiff Spectrum.

388.     Specifically, Trade Secret M was invented no later than October 2009 by Yoel Zilberstien

         and Nathaniel Roth.

389.     Trade Secret M was disclosed to GE during due diligence at least during the January 24,

         2012 on-site due diligence meeting and in follow up communications continuing through

         2012.

390.     The GE attendees of the 2012 diligence meeting to whom Trade Secret M was disclosed

         included Nathan Hermony, Reuven Brener, Arie Eshco, Riyad Mahameed, and Sergio

         Steinfeld. Trade Secret M was also disclosed to other GE diligence personnel including

         Jean-Paul Bouhnik, Osnat Zak, Alexander Ganin, and Floris Jansen.




lI7 34902 03885750.DOCX   )

                                                    87
           Case 1:18-cv-11386-VSB Document 38 Filed 05/15/19 Page 88 of 137




391.         The information disclosed was included in the 2012 Dte Diligence presentations,          zìnd


             materials from the data room as well

392.         Plaintiff Spectrum also provided GE with   a   video demonstration depicting this invention




393.         Plaintiff Spectrum has not publically disclosed Trade Secret M.

IICE               by and through the GE diligence personnel and its outside consultant Defendant

             Hefetz misappropriated, impermissibly disclosed and/or misused Trade Secret            M   by

             including Plaintiff s invention in the patent application for the




I 17   34902 038 85750.DOCX l
                                                      88
       Case 1:18-cv-11386-VSB Document 38 Filed 05/15/19 Page 89 of 137




           I




396.       Upon information and belief and in view of the disclosure in the                 GE also

           misappropriated, impermissibly disclosed and/or misused Trade Secret               M   by

           incorporating this invention into the prototype GE Imitation Device installed at Beta site



397        Additionally, Yoel Zilberstien and Nathaniel Roth contributed to the inventions claimed

           intt'"f(chims1,9andallclaimsdependingtherefrom),andshouldtherefore
           be named inventors thereof.

                                         TRADE SECRET "N''

398.                                                                                         ("Trade

           Secret N").

399.       Trade Secret N was developed by Plaintiff's Predecessors in Interest, and is owned by

           Plaintiff Spectrum.

400.       Specifically, Trade Secret N was invented no later than October 2009 by Yoel Zilberstien

           and Nathaniel Roth.

401.       An early concept related to Trade Secret N was disclosed to GE during due diligence at
{J734902   03885750.DOCX}
                                                   gg
         Case 1:18-cv-11386-VSB Document 38 Filed 05/15/19 Page 90 of 137




            least during the July 29-30,2009 meeting, and thereafter a more comprehensive overview

            of Trade Secret N was disclosed to GE during at least the January 24, 2012 on-site due

            diligence rneeting and in communications continuing through2012,

402.        The GE diligence personnel attending the 2012 meetings and to whom Trade Secret M

            was disclosed included Nathan Hermony, Reuven Brener, Arie Eshco, Riyad Mahameed,

            and Sergio Steinfeld. Trade Secret N was also disclosed to other GE diligence personnel

            including Jean-Paul Bouhnik, Osnat Zak, Alexander Ganin, and Floris Jansen.

403. The information disclosed was included in the 2012               Due Diligence presentation and

            communications continuing through 2012, during site visits, and materials from the data

            room as well.

404. After disclosing          Trade Secret J to the GE diligence personnel, Plaintiff first publicly

            disclosed Trade Secret J in the '721 PCT published November 74,2013.


IICB              by and through the GE diligence personnel and its outside consultant Defendant

            Hefetz misappropriated, irnpermissibly disclosed and/or misused Trade Secret        N   by

            including Plaintiff's invention in the patent application for the




407         Upon information and belief and in view of the disclosure in the I,              GE also

            misappropriated, impermissibly disclosed and/or misused Trade Secret               N    by

I   t7 34902 03885750.DOCX ]
                                                     90
       Case 1:18-cv-11386-VSB Document 38 Filed 05/15/19 Page 91 of 137




            ìncorporating this invention into the prototype GE Imitation Device installed at Beta site



                                         TRADE SECRET "O''

408                                                          ("Trade Secret O")

409.        Trade Secret O was developed by Plaintiff's Predecessors in Interest, and is owned by

            Plaintiff Spectrum.

410.        Specifically, Trade Secret O was invented no later than early 2009 by Yoel Zilberstien

            and Nathaniel Roth.

411.        Trade Secret O was disclosed to GE during at least the 2009 meeting, January 24,2012

            on-site due diligence meeting and in communications continuing through February 2012.

412.        The GE diligence personnel attending the meetings and to whom Trade Secret O was

            disclosed included Nathan Hermony, Reuven Brener, Arie Eshco, Riyad Mahameed, and

            Sergio Steinfeld. Trade Secret O was also disclosed to other GE diligence personnel

            including Jean-Paul Bouhnik, Osnat Zak, Alexander Ganin, and Floris Jansen.

4t3.        The information disclosed was included in the 2009 Due Diligence presentations,2012

            Due Diligence presentations, and materials from the data room as well.

414.        Plaintiff Spectrum has not publicly disclosed Trade Secret O.

IICB              by and through the GE diligence personnel and its outside consultant Defendant

            Hefetz misappropriated, impermissibly disclosed and/or misused Trade Secret O by

            including Plaintiff s invention in the patent application for the




lt7 34902   038 85750.DOCX   l
                                                     91
           Case 1:18-cv-11386-VSB Document 38 Filed 05/15/19 Page 92 of 137




418.         Upon information and belief and in view of the disclosure in the I,               GE also

             misappropriated, in-rpermissibly disclosed and/or misused Trade Secret             O   by

             incorporating this invention into the prototype GE Imitation Device installed at Beta site


I J7   34902 038 857s 0.DOCX   )

                                                     92
       Case 1:18-cv-11386-VSB Document 38 Filed 05/15/19 Page 93 of 137




419      Additionally, Yoel Zilberstien and Nathaniel Roth contributed to the inventions claimed

         in the   I            (clairns   l, g, 16 and all claims depending therefiom), and should
         theref'ore be named inventors thereof.

                                          TRADE SBCRBT "P''

420

         ("Trade Secret P").

421.     Trade Secret P was developed by Plaintiff's Predecessors in Interest, and is owned by

         Plaintiff Spectrum.

422.     Specifically, Trade Secret P was invented no later than early 2009 by Yoel Zilberstien

         and Nathaniel Roth.

423.     Trade Secret P was disclosed to GE at least as early as during due diligence meetings in

         Jantary 2012.

424.     The GE diligence personnel attending the 2012 meetings to whom Trade Secret P was

         disclosed included Nathan Hermony, Reuven Brenet, Arie Eshco, Riyad Mahameed, and

         Sergio Steinfeld. Trade Secret P was also disclosed to other GE diligence personnel

         including Jean-Paul Bouhnik, Osnat Zak, Alexander Ganin, and Floris Jansen.

425.     The information disclosed was included in the 2012 Due Diligence presentations, and

         materials from the data room as well.

426.     Plaintiff Spectrum has not publicly disclosed Trade Secret   P.


IICB           by and through the GE diligence personnel and its outside consultant Defendant

         Hefetz misappropriated, impermissibly disclosed and/or misused Trade Secret P by

         including Plaintiff's invention in the patent application for the

lJ1 34902 03885750.DOCX Ì
                                                    93
      Case 1:18-cv-11386-VSB Document 38 Filed 05/15/19 Page 94 of 137




430      Upon information and belief and in view of the disclosure in the   I,   GE also

         misappropriated, impermissibly disclosed and/or misused Trade Secret     P   by


lJ7 34902 03885750.DOCX )
                                               94
       Case 1:18-cv-11386-VSB Document 38 Filed 05/15/19 Page 95 of 137




        incorporating this invention into the prototype GE Imitation Device installed at Beta site



431     Additionally, Yoel Zilberstien and Nathaniel Roth contributed to the inventions claimecl

        intt-,.f(claimsl,24andallclaimsdependingtherefì.orn),andshouldtheref-ore

        be named inventors thereof.

                                      TRADB             FrT..Ot'


432.                          ("Trade Secret Q")

433.    Trade Secret Q was developed by Plaintiff's Predecessors in Interest, and is owned by

        PlaintifT Spectrum.

434.    Specifically, Trade Secret Q was invented no later than early 2010 by Yoel Zilberstien

        and Nathaniel Roth.

435.    Trade Secret Q was disclosed to GE during at least during lhe2010 and January 2012 on-

        site due diligence meetings and in communications continuing through February 2012.

436.    The GE diligence personnel attending the meetings and to whom Trade Secret Q was

        disclosed included Nathan Hermony, Reuven Brener, Arie Eshco, Riyad Mahameed,

        Sergio Steinfeld, Jean-Paul Bouhnik, Osnat Zak, Alexander Ganin, and Floris Jansen.




438.    The inf'ormation disclosed was included in the 2010 Due Diligence presentations,2012

        Due Diligence presentations, and materials from the data room as well.

439.    Plaintiff Spectrum has not publicly disclosed Trade Secret Q.
1t734902 03885750.DOCX'
                                                   n,
      Case 1:18-cv-11386-VSB Document 38 Filed 05/15/19 Page 96 of 137




IICE           by and through the GE diligence personnel and its outside consultant Defendant

         Hefetz rnisappropriated, irnpermissibly disclosed and/or misused Trade Secret Q by

         including PlaintifT's invention in the patent application f-or the




IICE           by and through the GE diligence personnel and its outside consultant Defendant

         Hefetz misappropriated, impermissibly disclosed and/or misused Trade Secret Q by

         including Plaintiff s invention in the patent application for the




         I

lI7 34902 03885750.DOCX   )

                                                   96
       Case 1:18-cv-11386-VSB Document 38 Filed 05/15/19 Page 97 of 137




444       Upon information and belief and in view of the disclosure in the     I           and the


          I,                 GE also misappropriated, impermissibly disclosed and/or misused Trade

           Secret Q by incorporating this invention into the prototype GE Imitation Device

           installed at Beta site

445.     Spectrum's disclosure of the Spectrum Information demonstrated to GE the viability (and

         in fact preferability) of a system ernploying a vastly reduced number of CZll detectors to

         drastically reduce the cost of a nuclear medicine imaging system.

446.     Spectrum not only showed GE how such a system wottld be configured, but then

         demonstrated proof         of concept data to a GE team which doubted the technical   and


         commercial feasibility of such a system. These disclosures included extensive data and

         rnodeling data, software design, concepts, patient acquisition methods, focus and adaptive

          scanning methods, design and engineering know-how.




lJ7 34902 038 85750.DOCX )
                                                    97
      Case 1:18-cv-11386-VSB Document 38 Filed 05/15/19 Page 98 of 137




     MISAPPROPRIA ON/FRAIID RY DEFENDANT YARON HEF'ETZ ANT)
GE RY F'TT,ING PATENTS DIRECTED TO SPECTRI]M INVF],NTIONS AND NAMING
                HBFETZ AND GE PERSONNEL AS INVENTORS

441.     Def'endant Hefetz is a registered Israeli Patent Agent/Attorney working      with the Gold

         Law Firm in Israel.

448.     Upon information and belief, GE diligence personnel and/or the Obligated Individuals

         disclosed proprietary and/or confidential Spectrum Information        to Yaron Hefetz, who

         agreed to be bound by the terms of the 2009 Agreement. (See 2009 Agreement t[l.1).

449.     Upon information and belief, Defendant Hefetz, working as an outside consultant/patent

         attorney for GE, was responsible for drafting the patent applications which matured into

         the Section 256 GE Patent(s) as well as the




450.     In addition to drafting the Section 256 GE Patent(s)   as   well as the

                                                                                   Defendant Hefetz

         had Declarations prepared and then filed in conjunction with almost all      of such patent

         applications asserting that he was an inventor in several of these claimed inventions.

451.     Upon information and belief, each of the applications, with associated Declarations, was

         transmitted to the Small Patent Law Firm in St. Louis, Missouri, which then filed these

         applications in the United States Patent and Trademark Office ("USPTO") in Alexandria,

         Virginia.

452.     For Defendant Hefetz to be an inventor, as well as the person drafting the applications for

         the Section 256 GE Patent(s) as well as the

                                                             Defendant Hefetz must have been in

         contact with other co-inventors on such GE patents. Since at least three           of    these


lJ1 34902 0388s750.DOCX )
                                                  98
      Case 1:18-cv-11386-VSB Document 38 Filed 05/15/19 Page 99 of 137




        inventors were GE diligence personnel, information learned through due diligence by the

        other GE diligence personnel inventors was inevitably transmitted to Defendant Hefetz.

453     Given the extensive number of patents which GE filed based upon what they had learned

        during the due diligence, Defendant Hefer.z became a hub of misappropriated technical

        information which he used to write and file patents which incorporated, disclosed and

        claimed proprietary and/or confidential Spectrum Information.

454     Upon information and belief, Defendant Hefetz would have known the Spectrum

        Information and inventions that he was being given originated with Spectrum, that he was

        bound by the 2009 Agreernent, and that the true inventors of the technology that he was

        claiming were Spectrum employees.

455     Defendant Hefetz, as well as the named GE inventors on each Section 256 GE Patent(s)

        as   well as the

                           was/is subject to 37 CFR $$1.56, 1.98 and 1.99, and was obligated as   a


        matter of law to inform the USPTO that, with respect to the claimed subject matter:

         1)      He was not an inventor;

        2)       That at least some of the claimed subject matter was invented by employees of
                 Spectrum; and

        3)       That at least some of the claimed subject matter was derived from employees of
                 Spectrum;

456.    None of the Obligated Individuals, other GE diligence personnel named as inventors nor

        Defendant Hefetz did any of the above.

457.    The repeated "failure to disclose" evidences a clear intent to deceive for purposes of

        converting ownership of the Spectrurn Information, and all inventions and Spectrum



u7 34902 03885750.DOCX)
                                                 99
      Case 1:18-cv-11386-VSB Document 38 Filed 05/15/19 Page 100 of 137




            Trade Secrets embodied therein. The absence                 of   candor was repeated    and

            unconscionable.

458. Upon information and belief-, in his role as a GE consultant,               Def-endant Hefetz was

            completely aware that GE was interested          in concluding some kind of a deal with
            Spectrum. Defendant Hefetz would have known this to the extent that GE maintains that

            he was acting as a consultant, he came to fully know what Spectrum was planning and

            designing, and then took advantage of his privileged position as a patent attorney to

            effectively steal Spectrum's intellectual property, including naming himself as an inventor

            of several of the Spectrum inventions.

 MISAPPROPRIATION/FRAUD BY DBFENDANTS BOUHNIK. STEINFELD. ESHCO
                   AND GE BY FILING ITS PATENTS

459.        Defendants Jean-Paul Bouhnik, Sergio Steinfeld, Arie Escho, and Nathan Hermony were

             all members of the GE diligence personnel and each attended in-person due diligence-

            related meetings with Spectrum.

460.        As GE diligence personnel, Bouhnik, Steinfeld, Escho, and Hermony each had full access

            to the Spectrum Information under, inter alia, the non-disclosure and non-use provisions

             of the 2009 Agreement.   (,See   2009 Agreement Jl 1.1).

461.        These Obligated Individuals used the Spectrum Information, and the inventions and

             Spectrum Trade Secrets embodied therein,        to spur the development of GE's Imitation

            Device.

462.        Further, Defendants Bouhnik, Steinfeld, Escho, and Hefetz used the Spectrum

            Information to file the Section 256 GE Patent(s) as well as the

                                                                                      claiming to be the

             inventors of such inventions
lJl 34902   038 857s0.DOCX )

                                                       r00
      Case 1:18-cv-11386-VSB Document 38 Filed 05/15/19 Page 101 of 137




463.     Defendants Bouhnik, Steinfeld, Escho, and Hefetz knew that the true inventors       of   the


         inventions that they were claiming were Spectrum ernployees.

464.     Defèndants Bouhnik, Steinfèld, Escho, and Hefètz were/are subject to 37 CFR $$ 1.56,

         L98 and 1.99, and were obligated as a matter of law to inf'orm the USPTO that, with

         respect to the claimed subject matter:

         1)        He was not an inventor;

         2)        That at least some of the claimed subject matter was invented by employees of
                   Spectrum; and

         3)        That at least some of the claimed subject matter was derived fiom employees of
                   Spectrum;

465.     None of the other GE diligence personnel, nor Bouhnik, Steinfeld, Escho, nor Hefetz ever

         did any of the above.

466.     The constant repetition of the "failure to disclose" evidences a clear intent to deceive by

         the Obligated Individuals for purposes of converting ownership of Spectrum's intellectual

         property. The absence ofcandor was repeated and unconscionable.

          MISAPPROPRIATIONÆRAUD BY DEFBNDANT NATHAN HERMONY

467.     Upon information and belief, Defendant Hermony is Global Manager of GE's Nuclear

         Medicine Division.

468.     Defendant Hermony was a key negotiator and decision maker on behalf              of GE in

         connection with the GE-Spectrum due diligence and GE's efforts to invest in and/or

         acquire Spectrum.

469. As one of GE's decision          makers, Defendant Hermony was present at significant due

         diligence meetings at Spectrum's facilities.




lJl 34902 03885750.DOCX   )

                                                  101
              Case 1:18-cv-11386-VSB Document 38 Filed 05/15/19 Page 102 of 137




470.                Upon information and belief, Defendant Hermony orchestrated GE's misappropriatìon,

                    unauthorized disclosure and misuse of the Spectrurn Information, including Spectrum

                    Trade Secrets and inventions embodied therein.

471.                In discussions with Spectrum during the due diligence, Defendant Hermony expressed to

                    Spectrum that GE's                R&D budget was insufficient to invest, come up with, design   and


                    develop their own novel CZT-based general purpose SPECT device.

412.                Defendant Hermony also conveyed that any cooperation with Spectrum would be paid for

                    in part out of GE's R&D budget, but that GE could not otherwise undertake the necessary

                    R&D to develop                 a novel CZT-based general purpose SPECT device.


413.                Based upon the prohibitions of the 2009 Agreement in combination with these assurances

                    from Defendant Hermony, Spectrum was willing to diwlge the Spectrum Information

                    comprising all the details of its technology and business during due diligence.

474.                Upon information and belief, Defendant Hermony was ultimately responsible for

                    deciding to proceed and develop the Imitation Device, and file patent applications based

                    upon the misappropriated, impermissibly disclosed and misused Spectrum Information.

                                                           DAMAGE TO SPECTRUM

475.                The global market for SPECT and SPECT-CT full-body and/or multi-organ scanning

                     devices and related annual technical services                is   approximately $1.7 billion, with

                     approximat ely 3-47o annual growth.

416.                 Approximately 1,400                of such systems are sold annually around the world,     making

                     SPECT an important market in medical imaging such as adjacent markets including CT

                     (computer tomography), MR (Magnetic resonance) PET (positron emission tomography),

                     Ultrasound, etc.

I   J]   3   4902   0-r8   8   57 50.   DOCX   )

                                                                       102
           Case 1:18-cv-11386-VSB Document 38 Filed 05/15/19 Page 103 of 137




417.           As discussed above, Spectrum has invented the only commercially viable technology to

               transform the fuIl-body/multi-organ SPECT system market from analog to digital, the

               Spectrum VERITON@ which received FDA and CE mark approval on                       or   about

               November 201 8, while some FDA approvals are still pending on some of the models.

478. If           GE is permitted to bring its Imitation Device to market, GE will usurp significant

               market share from Spectrum, as GE has considerably more sales and marketing power,

               can price-bundle its multiple products to lower the effective acquisition price to hospitals,

               and has considerable cost advantages emanating from its scale.

479.           Spectrum could see upwards of $1.0 billion in lost earnings over a lO-year period, and      a


               loss of many hundreds of million dollars in valuation of the company as a result of GE's

               wholesale misappropriation, impermissible disclosure and misuse            of the Spectrum
               Information, including all inventions and Spectrum Trade Secrets embodied therein.

480.           Demonstration by GE      in open or closed presentations or otherwise presenting initial

               results from the Imitation Device is having a highly deleterious impact on Spectrum's

               VERITON@.

481.           Spectrum has come to understand that GE has been discussing the Imitation Device with

               key opinion leaders in the industry. Such leaders provide input on purchasing decisions

               being made by those in the industry. GE is thus alerting the market that the Imitation

               Device would be coming to the market.

482. In so doing, GE was seeking to ruin Spectrum's exclusive 2018 market entry position.
               Given GE's size,     it is in a position to exert   influence on such market leaders to the

               detriment of Spectrum.




I   J7   34902 038 85750.DOCX   )

                                                        103
      Case 1:18-cv-11386-VSB Document 38 Filed 05/15/19 Page 104 of 137




483.     GE has major integration/scalability advantages, in addition to an expansive marketing

          team

484. By          misappropriating, impermissibly disclosing and misusing, and then patenting,

         Spectrum's inventions, GE is in a position to undermine Spectrum's entke marketing and

         sales   effort. Indeed, in a letter dated October 12,2018, GE has already    raised the specter

         of asserting its patents against Spectrum.

485. If Spectrum does not have exclusive control/ownership of its inventions, Spectrum will
         have    difficulty competing    and risks being forced out of the market.

486.      Spectrum enjoys a reputation in the industry for cutting edge innovation.

487.      Others in the industry have sought and continue to seek relationships with Spectrum

         based upon its tremendously innovative products.

488.      GE's tortious activities will inevitably have an adverse impact on Spectrum's reputation

          and good     will, and adversely impact   these potential relationships.

489.      GE's continued misappropriation, impermissible disclosure and misuse of the Spectrum

         Information, including all inventions and Spectrum Trade Secrets embodied therein, to

         unfairly compete with Spectrum has and will continue to cause irreparable harm to

          Spectrum.


                                COUNT ONE       - BREACH OF CONTRACT
                                               (All Defendants)

490.     Plaintiff incorporates by reference the allegations of paragraphs 1 through 489 above,       as


         if fully   set f-orth herein.




lJ't 34902 03885750.DOCX   )

                                                       r04
       Case 1:18-cv-11386-VSB Document 38 Filed 05/15/19 Page 105 of 137




491.     The elements of a breach of contract under New York law are:         (l)   the existence of   a


         conrract; (2) plaintiff's performance of its obligations; (3) breach of the agreement by the

         def'endant; and (4) damages attributable to the breach.

492.     The 2009 Agreement is a valid, binding, and enf-orceable contract, which "shall be f'or the

         benefit of the parties and their successors and assigns ." (2009 Agreement ![8).

493.     Plaintiff is the owner of all rights, interests and benefits under the 2009 Agreement.

494.     Plaintiff is the successor in interest to the 2009 Agreement, and has standing to        assert


         breach thereof.

49s.     Plaintiff also owns all of the unique Spectrum Trade Secrets and inventions embodied in

         the Spectrum Information, and Spectrum has taken extensive and reasonable steps to

         maintain the Spectrum Information, including Spectrum Trade Secrets and inventions

         embodied therein, proprietary and/or confidential, and has not publicly disclosed any

         such Spectrum Information, including Spectrum Trade Secrets other than as expressly

         noted herein.

496.     Pursuant     to the non-disclosure and non-use, as well as other, provisions of the      2009

         Agreement, Spectrum provided GE by and through its GE diligence personnel and

         Defendant Hafetz access to the Spectrum Information for the sole purpose of evaluating        a


         possible relationship between [GE] and Spectrum, which Spectrum Information GE

         agreed "constitutes valuable trade secrets." (2009 Agreement Recitals C, E, F).

497.     The Spectrum VERITON@, including its optimized design features, which were the result

         of   years   of    extensive research and development, was a breakthrough SPECT imaging

         device, and was not publicly known in the industry.




lJl 34902 0388s750.DOCX l
                                                   105
       Case 1:18-cv-11386-VSB Document 38 Filed 05/15/19 Page 106 of 137




498.     GE agreed to limit dissemination of the Spectmm Information to individuals "to the

         extent necessary for the perfonnance of the Purpose and then only so long as such pelson

         agree to be bound by the terms           of this Agreement...", and further that "[a]ny breach or

         violation    of [the          2009 Agreement] may cause the Disclosing Party immediate and

         irreparable harm for which money damages may not provide an adequate remedy...".

         (2009 Agreement j[l[l.1 and 6).

499      Plaintiff Spectrum performed its contractual obligations, including without limitation

         disclosing Spectrum Information to and providing GE and the Obligated Individuals with

         access thereto under the 2009 Agreement              for the sole purpose of evaluating a possible

         acquisition by or business relationship with GE.

500      The Obligated Individuals, Jean-Paul Bouhnik, Sergio Steinfeld, Arie Escho, and Nathan

         Hermony, as well as other GE diligence personnel were provided access                      to   the

         proprietary and/or confidential Spectrum Information during the due diligence period

         beginning        in 2009, thereby subjecting    these Obligated Individuals to the terms    of the

         2009 Agreement. (See 2009 Agreement ![ 1.1).

501      Upon information and belief, GE and/or the Obligated Individuals or other GE diligence

         personnel disclosed proprietary and/or confidential Spectrum Information                to Yaron
         Hefetz upon his agreement to receive the same under the terms of the 2009 Agreement,

         thereby subjecting Defendant Hefetz to the terms of the 2009 Agreement. (See 2009

         Agreement        91   1.1).

502.     The GE Defendants, Obligated Individuals and Defendant Hefetz (alone and acting in

         concert) breached the 2009 Agreement by misappropriating, impermissibly disclosing

         and/or misusing the Spectrum Information other than for the Purpose specified in the

lJl 34902 03885750.DOCX   )

                                                        106
         Case 1:18-cv-11386-VSB Document 38 Filed 05/15/19 Page 107 of 137




            2009 Agreement, including but not limited to the preparation and filing of the Section

            256 GE Patent(s) as well as the

                                                          as   well   as development   of the GE Imitation Device.

s03         GE further breached the non-use provisions of the 2009 Agreernent by developing,

            introducing and marketing the Imitation Device based upon the Spectrum Information.

504         Upon information and belief, Defendants' actions acting alone and in concert have been

            intentional,     willful,   and malicious.

505.        Plaintiff has been and continues to be injured by Defendants' improper and prohibited

            disclosure and misuse of the Spectrum Information.

506         Unless enjoined by this Court, the GE Defendants, Obligated Individuals, and Defendant

            Hefetz will continue to misappropriate, impermissibly disclose and misuse the Spectrum

            Information in violation of the terms of the 2009 Agreement thereby irreparably harming

            and damaging Spectrum's goodwill and reputation, as well as resulting in Plaintiffs' loss

            of sales, damage to customer relations and the like.

501         Plaintiff is entitled to preliminary and permanent injunctive relief to prevent Defendants'

            continued unauthorized disclosure and misuse                  of the proprietary and/or    confidential

            Spectrum Information.

508.        As a result of Defendants' breach of the 2009 Agreement, Plaintiff Spectrum has suffered

            damages - both compensatory and punitive -                in an amount to be determined at trial, plus

            attorney's fees, costs, and interest.

                       COUNT TWO           - MISAPPROPRIATION               OF TRADE SECRET
                                                         (All Defendants)

509         Plaintiff incorporates by reference the allegations of paragraphs I through 508 above, as

            if fully   set forth herein.
lrl   34902 0388s7s0.DOCXÌ
                                                               107
           Case 1:18-cv-11386-VSB Document 38 Filed 05/15/19 Page 108 of 137




510.         The elements of a misappropriation         of trade    secret under New York law are    (l)
             Plaintiff's possession of a trade secret, and (2) that the defendants used that trade

             secret in breach of an agreerlent, confidential relationship or duty, or as a result of

             discovery by irnproper means.

5l    l.     Plaintiff owns the valuable Spectrum Trade Secrets and inventions embodied in the

             Spectrum Information, and has taken extensive and reasonable steps to maintain the

             Spectrum Information proprietary and/or confidential, and has not publicly disclosed any

             such Spectrum Information, including Spectrum Trade Secrets other than as expressly

             noted herein.

5I2.         The numerous and unique Spectrum Trade Secrets and inventions comprising                the

             Spectrum Information constitute independent economic value.

513.         The Spectrum VERITON@, including its optimized design features, which were the result

             of years of extensive research and development, was a breakthrough molecular SPECT

             imaging device, and was not publicly known in the industry.

514.         Between at least 2009-12, Plaintiff Spectrum disclosed and allowed GE access to the

             Spectrum Information, including       all Spectrum Trade Secrets and inventions   embodied

             therein, subject to the confidentiality and non-use provisions of the 2009 Agreement.

515.         The GE Defendants, Obligated Individuals and Defendant Hefetz (alone and acting in

             concert) misappropriated, by way of non-limiting example, the Spectrum Trade Secrets

             identified aT ïlïl 197-446, by impermissibly disclosing and/or misusing the Spectrum

             Information, including but not limited to the preparation and filing of the Section 256 GE,

             Patent(s) and the

                                  as   well   as development   of the GE Imitation Device.

ltl   34902 038 8s750.DOCX   )

                                                        r08
     Case 1:18-cv-11386-VSB Document 38 Filed 05/15/19 Page 109 of 137




516.       The 2009 Agreement expressly identifies the Spectrum lnformation as comprising

           Spectrum's proprietary and confidential trade secret(s). (2009 Agreerìent RecitalF).

511.       Defèndants acting alone and in concert also misappropriated, at least, the Spectruln Tracle

           Secrets in violation of the 2009 Agreement by using and exploiting such trade secrets to

           develop the GE Imitation Device to directly compete with Spectrum's VERITONo.

518.       Unless enjoined by this Court, Defendants    will continue to misappropriate   and misuse the


           proprietary and/or confidential Spectrum Information, including Spectrum Trade Secrets

           and inventions embodied therein, thereby irreparably harming and damaging Spectrum's

           goodwill and reputation, as well as resulting in Plaintiff's loss of sales, damage to

           customer relations and the like.

519.       Plaintiff is entitled to preliminary and permanent injunctive relief to prevent Defendants'

           continued misappropriation of the Spectrum Information, and Spectrum Trade Secrets

           and inventions embodied therein, including unauthorized disclosure and use thereof.

520.       Defendants' actions acting alone and        in   concert have been intentional, wanton and

           malicious, and have been taken in conscious disregard of Plaintiff's rights, such that

           Defendants are also liable for punitive damages of up to three times damages.

521.       As a result of Defendants' misappropriation, Plaintiff Spectrum has suffered damages -

           both compensatory and punitive - in an amount to be determined at trial, plus attorney's

           fees, costs, and interest.

   COUNT THRBB_MISAPPROPRIATION OF TRADE SBCRETS UNDBR DBFEND
              TRADE SECRETS ACT (18 U.S.C. $ 1836. et seq.)
                             (All Defendants)

522.       Plaintiff incorporates by reference the allegations of paragraphs   I   through 521 above, as

           if fully   set forth herein.

1J734902   03885750.DOCX'
                                                   ,   un
      Case 1:18-cv-11386-VSB Document 38 Filed 05/15/19 Page 110 of 137




523.      Under the Defend Trade Secrets Act, a party ûrlìst show an unconsented disclosure or ttse

          of a trade secret by one who         (l)   used irnproper Íreans to acquire the secret, or,   (ii) at the

          time of disclosure, knew or had reason to know that the trade secret was acquirecl through

          irnproper means, under circumstances giving rise to a duty to maintain the secrecy of the

          trade secret, or derived from or through a person who owed such a duty.

524. Plaintiff       owns the valuable Spectrum Trade Secrets and inventions embodied in the

          Spectrum Information, and has taken extensive and reasonable steps to maintain the

          Spectrum Information proprietary and/or confidential, and has not publicly disclosed any

          such Spectrum Information, including Spectrum Trade Secrets other than as expressly

          noted herein.

525. The numerous                and unique Spectrum Trade Secrets and inventions comprising the

          Spectrum Information constitute independent economic value.

526.      The Spectrum VERITON@, including its optimized design features, which were the result

          of years of extensive          research and development, was a breakthrough SPECT imaging

          device, and was not publicly known in the industry.

527   .   Plaintiff Spectrum disclosed and allowed GE access to the Spectrum Information, and all

          Spectrum Trade Secrets and inventions embodied therein, subject to the non-disclosure

          and non-use provisions of the 2009 Agreement.

528.      The GE Defendants, Obligated Individuals and Defendant Hefetz (alone and actìng in

          concert) misappropriated, by way of non-limiting example, the Spectrum Trade Secrets

          identifîed at       1I1l   197-446, by impermissibly disclosing and/or misusing the Spectrum

          Information, including but not limited to the preparation and filing of the Section 256 GE



lt7 34902 o388s75o.DOCX   )

                                                            il0
       Case 1:18-cv-11386-VSB Document 38 Filed 05/15/19 Page 111 of 137




        Patent(s) and the

                               as   well   as development   of the GE Imitation Device.

529     The 2009 Agreement expressly identities the Spectrum Inf-ormation as comprising

        Spectrum's proprietary and confìdential trade secret(s). (2009 Agreerrent, RecitalF).

530.    Defendants acting alone and          in concert misappropriated, at least, the Spectrum Trade

         Secrets and inventions embodied         in the Spectrum Information in violation of the      non-

         disclosure and non-use provisions of the 2009 Agreement by using and exploiting such

         Spectrum Information         to   develop the Imitation Device       to dilectly    compete with

         Spectrutn's VERITON@.

531     Unless enjoined by this Court, Defendants          will continue to misappropriate   and misuse the


         proprietary and/or confidential Spectrum Information, including Spectrum Trade Secrets

         and inventions embodied therein, thereby irreparably harming and damaging Spectrum's

         goodwill and reputation, and resulting in loss of sales, damage to customer relations and

         the like.

532.     Plaintiff is entitled to preliminary and permanent injunctive relief to prevent Defendants'

         continued misappropriation of all Spectrum Trade Secrets and inventions embodied in the

         Spectrum Information, including unauthorized disclosure and use thereof.

533      Defendants' actions acting alone and         in    concert have been intentional, wanton and

         malicious, and have been taken in conscious disregard of Plaintiff's rights, such that

         Defendants are also liable for punitive damages of up to three times damages.

534      As a result of Defendants' misappropriation, Plaintiff Spectrum has suffered damages             -


         both compensatory and punitive - in an amount to be determined at trial, plus attorney's

         fees, costs, and interest.

lJ1 34902 03885750.DOCXÌ
                                                     111
      Case 1:18-cv-11386-VSB Document 38 Filed 05/15/19 Page 112 of 137




                            COI]NT FOUR - M         OPRIATION OF IDEAS
                                          (All Defendantsl

535.     Plaintiff incorporates by reference the allegations of paragraphs   I   through 534 above,   as


         if fully   set   fofth herein.

536.     The elements of misappropriation of ideas claim under New York law are I ) the

         existence        of a legal relationship between the parties in the form of a fiduciary
         relationship, an express or implied-in fact contract, or quasi-contract; and (2) the idea

         must be novel and concrete.

537.     The 2009 Agreement created a legal relationship between Spectrum and Defendants.

538.     The GE Defendants, Obligated Individuals, and Hefetz violated the non-disclosure and

         non-use provisions          of the 2009 Agreement by   disclosing and using the Spectrum

         Information, including Spectrum Trade Secrets and inventions embodied therein, without

         authorization.

539.     Plaintiff owns the valuable Spectrum Trade Secrets and inventions embodied in             the


         Spectrum Information, and has taken extensive and reasonable steps to maintain the

         Spectrum Information proprietary and/or confidential, and has not publicly disclosed any

         such Spectrum Information other than as expressly noted herein.

540.     The Spectrum Information, including numerous and unique Spectrum Trade Secrets and

         inventions embodied therein, are novel and constitute independent economic value.

541.     By way of example,

                                                This feature was invented by Spectrum and         was

         considered to be novel by GE as reflected by     filing of a patent application claiming this

         feature.



lJ7 34902 03885750.DOCX )
                                                   112
     Case 1:18-cv-11386-VSB Document 38 Filed 05/15/19 Page 113 of 137




542.     The Spectrum VERITON@, including its optimized design featttres, whìch were the result

         of years of extensive   research and development, was a breakthrough SPECT irnaging

         device, and were not publicly known in the industry.

543.     Defendants acting alone and in concert misappropriated the Spectrum Infonnation and

         ideas    by way of non-limìting example by disclositrg and claiming the Spectrum
         Information in the Section256 GE Patent(s) and the

                                                                 as   well as development of the GE

         Imitation Device.

544.     Upon information and belief, Defendant Hefetz coordinated the filing of rnultiple patent

         applications which include, disclose and claim the Spectrum Information, and then

         named himself as an inventor thereby misappropriating Spectrum Information for his

         own and GE's benefit.

545.     Unless enjoined by this Court, Defendants   will continue to misappropriate   and misuse the

         proprietary and/or confidential Spectrum Information and ideas, irreparably harming and

         damaging Spectrum's goodwill and reputation, and resulting in loss of sales, damage to

         customer relations and the like.

546.     Plaintiff is entitled to preliminary and permanent injunctive relief to prevent Defendants'

         continued unauthorized disclosure, misappropriation and misuse          of   and use   of   the

         proprietary and/or confìdential Spectrum Information and ideas.

547.     Defendants' actions alone and in concert have been intentional, wanton and malicious,

          and have been taken in conscious disregard of Plaintiff's rights, such that Defendants are

          also liable for punitive damages of up to three times damages.




lJ7 34902 038857 50.DOCX ]
                                                  113
   Case 1:18-cv-11386-VSB Document 38 Filed 05/15/19 Page 114 of 137




548.   As a result of Defendants' misappropriation, Spectrum has suffered damages                     - both
       compensatory and punitive - in an amount to be determined at trial, plus attorney's fees,

       costs, and interest.

                              COUNT FIVE _ UNFAIR COMPBTITION
                                        AII Defendants

549.   Plaintiff incorporates by reference the allegations of paragraphs 1 through 548 above, as

       if fully   set fofih herein.

550.   The elements of unfair competition under New York law are that                       a    defendant

       misappropriated plaintiffs labor, skills, expenditures or good         will,   and displayed some

       element of bad faith in doing so.

551.   The GE Defendants, the Obligated Individuals and Defendant Hefetz obtained the

       proprietary and/or confidential Spectrum Information under the 2009 Agreement, while

       leading Spectrum into believing that GE would not develop the GE Imitation Device, and

       then misused and impermissibly exploited the Spectrum Information to develop the

       Imitation Device, and file the Section 256 GE Patent(s) and the



552.   Defendants have misused and exploited the Spectrum Information including labor, skills,

       expenditures and goodwill         of Spectrum in unfair competition, including developing the

       Imitation Device        to directly compete with Spectrum's VERITON@                and   to   solicit

       customers away from Spectrum.

553.   GE has been demonstrating and discussing the Imitation Device with key U.S. opinion

       leaders in the industry,       in an effort to   persuade current and future customers    to stop or

       divert their purchasing decisions away from Spectrum's VERITON@ in favor of the GE

       Imitation Device.
1J73490203885750.DOCX'
                                                        ,ro
         Case 1:18-cv-11386-VSB Document 38 Filed 05/15/19 Page 115 of 137




554.         Defendants' acts, practices, and conduct (alone and in concert) in improperly misusing

             and exploiting the Spectrum Information, including              all inventions and Spectrum Trade

             Secrets ernbodied therein, constitute acts of unfäir competition under New York cotluron

             law.

555.         Defendants' acts, practices and conduct (alone and in concert) have been committed

             intentionally and in bad faith with the intent to harm and prejudice Plaintiff Spectrum          as


             well   as cause      conftision, mistake and/or to deceive.

556.         Unless enjoined by this Court, Defendants              will   continue   to misuse and exploit   the

             proprietary and/or confidential Spectrum Information and engage in unfair competition,

             thereby irreparably harming and darnaging Spectrum's goodwill and reputation, and

             resulting in loss of sales, damage to customer relations and the like.

557.         Plaintiff is entitled to preliminary and permanent injunctive relief to prevent Defendants'

             continued misuse and prohibited exploitation              of the proprietary    and/or confidential

             Spectrum Information and thereby engagement                   in unfair competition with Plaintiff
             Spectrum.

558.         Defendants' actions alone and in concert have been intentional, wanton and malicious,

             and have been taken in conscious disregard of Plaintiff's rights, such that Defendants are

             also liable for punitive damages.

559.         Plaintiff is entitled to damages - both compensatory and punitive - in an amount to              be


             determined at trial, plus attorney's fees, costs, and interest.




I J7   34902 038 85750.DOCX   )

                                                            ll5
     Case 1:18-cv-11386-VSB Document 38 Filed 05/15/19 Page 116 of 137




   COUNT SIX _ BREACH OF IMPLIED COVENANT OF GOO D FAITH AND FAIR
                               DF],ALING
                            (All Defendants)

560.     Plaintiff incorporates by refèrence the allegations of paragraphs    I   through 560 above, as

         if f'ully set forth   herein.

561.     For a complaint to state a cause of actiou alleging breach of an implied covenant of good

         faith and fair dealing under New York law, the plaintiff must allege facts which tend to

         show that the defendant sought to prevent performance of the contract or to withhoÌd its

         benefits frorn the plaintiff.

562. The GE Defèndants, the Obligated Individuals               and Defendant HefeÍz obtained the

         proprietary and/or confìdential Spectrum Inf'ormation under fälse pretenses by seeking to

         purportedly negotiate a possible acquisition of or ongoing business relationship with

         Spectrum      in   accordance   with the terms of the 2009 Agreement, while Defendants

         disclosed and used without authorization, the Spectrum Information             to develop   the

         Imitation Device, and prepare and file patent applications based thereon.

563.     Defendants (acting alone and in concert) have further violated the Implied Covenant         of

         Good Faith and Fair Dealing under New York law by way of non-limiting example by

         misappropriating, misusing and impermissibly exploiting              the proprietary    and/or

         confidential Spectrum Information to develop the Imitation Device to directly compete

         with Spectrum's VERITON@ and to solicit customers away from Spectrum.

564.     Unless enjoined by this Court, Defendants        will continue to misappropriate,   misuse and

         impermissibly exploit the proprietary and/or confidential Spectrum Information in

         violation of the Implied Covenant of Good Faith and Fair Dealing under New York law,



lJl 34902 038857s0.DOCXl
                                                    il6
      Case 1:18-cv-11386-VSB Document 38 Filed 05/15/19 Page 117 of 137




         thereby irreparably harming and damaging Spectrum's goodwill and reputation, and

         resulting in loss of sales, damage to clrstorrer relations and the like.

565.     Plaintifï is entitled to prelirninary and permanent injunctive relief to prevent Def'endants'

         continued unauthorized clisclosure, misappropriation, prohibited exploitation and misuse

         of and use of the proprietary and/or confidential Spectrum Informatiou iu violation of the

         Implied Covenant of Good Faith and Fair Dealing under New York law.

566.     Defendants' actions alone and in concert have been intentional, wanton and malicious,

         and have been taken in conscious disregard of Plaintiff's rights, such that Defendants are

         also liable for punitive damages.

567.     Plaintiff is entitled to damages - both compensatory and punitive - in an amount to             be

         determined at trial, plus attorney's fees, costs, and interest.

                              COUNT SEVEN _ UNJUST ENRICHMBNT
                                        (GE Defendants)

568.     Plaintiff incorporates by reference the allegations of paragraphs     I    through 567 above,   as


         if fully   set forth herein.

569.     Under New York law, a claim of unjust enrichment requires an allegation that (1) the

         defendant was enriched, (2) the enrichment was at the plaintiffs expense, and (3) the

         defendant's retention of the benefit would be unjust.

570.     Defendants have and continue to improperly disclose and misuse the proprietary and/or

         confidential Spectrum Information, including all inventions and Spectrum Trade Secrets

         embodied therein, to develop the Imitation Device to directly compete with Spectrum's

         VERITON@.

571.     Defendants have benefitted by saving significant time and expenditures that would have

         otherwise been required in connection with the research to develop the Imitation Device
u7 34902 03885750.DOCX )
                                                   111
       Case 1:18-cv-11386-VSB Document 38 Filed 05/15/19 Page 118 of 137




572.     Defendants have exploited Spectrum Information to reorient the design/configuration and

         functionality of GE's entire SPECT program.

flOefendants                  have also been unjustly enriched by obtaining the Section256 GE Patent(s)

         and the




574.     As a direct and proximate consequence of Defendants' misappropriation,                   Defendants

         have been unjustly enriched at Spectrum's expense.

IIt,        would be contrary to all notions of equity and good conscience to permit Defendants to

         sell the Imitation Device and retain the substantial benefits and future revenue in

         connection with sales of the hnitation Device as well as maintain the Section 256 GE

         Patent(s) and the




576.     Unless enjoined by this Court, Defendants           will continue to misappropriate   and misuse the

         proprietary and/or confidential Spectrum Information and thereby be unjustly enriched             as


         well as irreparably harming and damaging Spectrum's goodwill and reputation,                    and

         resulting in loss of sales, damage to customer relations and the like.

577.     Additionally, Defendant Hefetz has named himself as an inventor on patent applications

         incorporating and disclosing Spectrum Information apart from coordinating the filing of

         such GE's patent applications.           In so doing, Defendant Hefetz has unjustly        enriched

         himself, and has been paid for his efforts in this regard.

578.     Plaintiff is entitled to preliminary and permanent injunctive relief to prevent Defendants'

         continued unauthorized disclosure, misappropriation and unjust enrichment.




lJ1 34902 03885750.DOCX   l
                                                       r18
      Case 1:18-cv-11386-VSB Document 38 Filed 05/15/19 Page 119 of 137




579      Defendants' actior.ts alone and in concert have been intentional, wanton and malicìotts,

         and have been taken in conscious disregard of Plaintiff's rights, such that Defendants are

         also liable fbr punitive damages.

s80      Accordingly, PlaintifÏ is entitled to damages - both compensatory and punitive             - in an

         amount to be determined at trial, plus attorney's fees, costs, and iuterest.

                                         COUNT EIGHT _ FRAUD
                                            (All Defendants)

581.     Plaintiff incorporates by reference the allegations of paragraphs       I   through 580 above,   as


         if fully set f'orth   herein.

582.     The elements of fraucl under New York law are: (1) a material misrepresentation or otnission

         of fact (2) made by defendant with knowledge of its falsity (3) and intent to defraud; (4)

         reasonable reliance on the part of the   plaintiff; and (5) resulting damage to the plaintiff.

583.     As part of the 2009-12 due diligence, Spectrum and Defendants exchanged extensive

         correspondence and participated in numerous meetings and presentations.

584. At least the GE Defèndants,            Obligated Individuals and other GE diligence personnel

         obtained the proprietary and/or confidential Spectrum Information, including inventions

         and Spectrum Trade Secrets embodied therein.

585. In discussions            with Spectrum during the 2O09-2012 due diligence period, Defendant

         Nathan Hermony, Global Manager            of GE's Nuclear Medicine Division, and others
         expressed to Yoel Zilberstien that GE's      R&D budget was insufficient to develop its own

         CZT-based general SPECT systern, and was therefore, looking              to Spectrum to provide

         the technology that GE needed.




lI7 34902 03885750.DOCX   I

                                                     r 19
          Case 1:18-cv-11386-VSB Document 38 Filed 05/15/19 Page 120 of 137




586             When these statements were being rnade, GE was itself, unbeknownst to Spectrum,

                planning and developing the Imitation Device in the event that GE was unable to

                complete a transaction to acquire Spectrum and/or rights under the Spectrum Information.

587             Def'endant Hermony also conveyed to Yoel Zilberstien, during the diligence period, that

                any cooperation with Spectrum would be paid for in part out of GE's R&D budget, but

                that GE could not unclertake the necessary R&D to develop a CZT-based general SPECT

                system on their own.

588             Based upon the express non-disclosure and non-use provisions         of the 2009 Agreernent

                and other express representations by Defendant Hermony, Spectrum was         willing to open

                up and divulge all the details of its business and technology   -   the keys to the kingdom,

                comprising the Spectrum Information, during due diligence.

589             Defendants concealed and never informed Spectrum that GE would pursue development

                of the Imitation Device, but instead maintained that GE needed the Spectrum Information

                in order to fulfill the Purpose of the 2009 Agreement.

590.            Spectrum would have never disclosed the Spectrum Infbrmation               to Defendants if
                Spectrum had the slightest notion that GE intended to divert customers fi'om Spectrum by

                developing the Imitation Device to directly compete with Spectrum's VERITON@.

591             Defendants commenced development         of and developed the Imitation Device,        based

                primarily, if not entirely, on the proprietary and/or confidential Spectrum Information.

592.            During the 2009 due diligence period, which extended through approximately the end of

                 2012, Defendants further began to ptepare and file patent                       applications

                disclosing/clairning the very Spectrum Information provided subject to the non-disclosure

                 and non-use provisions of the 2009 Agreement.

I J7 3   4902   03   8   8s7   5   0.DOCX   ]

                                                        120
        Case 1:18-cv-11386-VSB Document 38 Filed 05/15/19 Page 121 of 137




593         Defendants intentionally mispresented the nature and premise of the requests for the

            proprietary and/or confidential Spectrum Information and fraudulently induced Spectrurn

            into disclosing the Spectrum Infbnnation under the fraudulent misconception that           GE


            would abide by the non-disclosure and non-use provisions of the 2009 Agreement and

            only use Spectrum Information for the expressly stated Purpose of the 2009 Agreement,

            and ftirther would not be developing the competing Imitation Device.

594         Spectrum justifiably relied on Defendants' intentional misrepresentations, including those

            of GE and the Obligated Individuals, in disclosing and continuing to disclose and provide

            Defendants access to the proprietary and/or confidential Spectrum Infbrmation, including

            all Spectrum Trade Secrets and inventions embodied therein.

595         Unless enjoined by this Court, Defendants        will continue to enjoy the fruits of the fraud

            and misappropriate, impermissibly exploit and misuse the proprietary and/or confidential

            Spectrum Information and thereby irreparably harm and damage Spectrum's goodwill

            and reputation, thereby resulting    in loss of sales, damage to customer relations and the

            like.

s96.        Plaintiff is entitled to preliminary and permanent injunctive relief to prevent Defendants'

            continued benefit from fraudulently gaining âccess to the proprietary and/or confidential

            Spectrum Information.

597         Defendants' actions alone and in concert have been intentional, wanton and malicious,

            and have been taken in conscious disregard of Plaintiff's rights, such that Defendants are

            also liable f'or punitive damages.

598         Plaintiff is entitled to damages - both compensatory and punitive - in an amount to          be


            determined at trial, plus attorney's fees, costs, and interest.

I   t7 34902 0388s750.DOCX )
                                                       121
              Case 1:18-cv-11386-VSB Document 38 Filed 05/15/19 Page 122 of 137




                                             COUNT NINE    - AIDING AND ABETTING FRAUD
                                                obti      Individuals and Defendant

    s99             Plaintiff incorporates by refèrence the allegations of paragraphs          I   through 598 above,       as


                    if fully set f-orth lrerein.

600                 The elements of aiding and abetting fraud under New York law are:                 (l)   the existence   of

                    an nnderlying fraud; (2) knowledge           of the fraud by the aider ancl abettor; and (3)
                    substantial assistance by the aider and abettor in the achievement of the underlying fraud.

601.                The actions set forth above, including in     ${tl   581-598, constitute fraud.

602.                The Obligated Individuals made intentional misrepresentations to Spectrum to induce

                    Spectrum to disclose the proprietary and/or confìdential Spectrum Inf'ormation, including

                    all inventions and Spectrum Trade Secrets embodied therein, to assist GE in developing

                    the Imitation Device, thereby aiding and abetting in the fraud.

603.                Upon inforrnation and belief, each of the Obligated Individuals and Defendant Hefetz and

                    other GE diligence personnel provided substantial assistance in the commission of the

                    fiaud.

604.                The Obligated Individuals and Defendant Hefetz coordinated the filing of multiple patent

                    applications which include, disclose and claim the Spectrum Information, and then name

                    themselves as an inventor thereby misappropriating, impermissibly exploiting and

                    misusing the Spectrum Information for their own and GE's benefit.

605.                Hefetz then proceeded to procure signed false Declarations from each of the inventors

                   knowing full well that he and the other named GE "inventors" required for the filing of

                    the patent applications pursuant to 37 CFR $ç 1.56 and 1.98 and 1.99 were not the true

                    inventors.

606.               Defendant Hefetz then forwarded each of these false Declarations with instructions to
I   J't 3   4902   03   8   85750.DOCX   )


                                                                 122
     Case 1:18-cv-11386-VSB Document 38 Filed 05/15/19 Page 123 of 137




           have them filed in the USPTO.

601.       Defendant Hefetz also proceecled to procure signed Assignments of these patents and

           patent applications which wrongfully deprived Spectrum of ownership in each of the

           patents, and f-orwarded tlrese documents to be filed in the USPTO. Unless enjoined by

           this Court, Defendants will continue to enjoy the fruits of the fraud and misappropriate,

           impermissibly exploit and misuse the proprietary and/or confidential Spectrum

           Information and thereby irreparably harm and damage Spectrum's goodwill                    and

           reputation, and thereby resulting in loss of sales, damage to customer relations and the

           like.

608.       Plaintifï is entitled to preliminary and permanent injunctive relief to prevent Defendants'

           continued benefit from fraudulently gaining access to the proprietary and/or confidential

           Spectrum Information.

609.       Defendants' actions alone and in concert have been intentional, wanton and malicious,

           and have been taken in conscious disregard of Plaintiff's rights, such that Defendants are

           also liable for punitive damages.

610.       Plaintiff is entitled to damages - both compensatory and punitive - in an amount to         be

           determined at trial, plus attorney's fees, costs, and interest.

                                          COUNT TEN - NEGLIGENCE
                                               (All Defendants)

611.       Plaintiff incorporates by reference the allegations of paragraphs 1 through 610 above,       as


           if fully   set forth herein.

612.       Under New York law, to sustain a claim for negligence, the plaintiff must show that the

           defendant owed the plaintiff a cognizable duty      of care, that the defendant breached   that

           dlrty, and that the plaintiff suffered damages as a proximate result of that breach.
1t734902   0388s7s0.DOCXt
                                                     ,r,
      Case 1:18-cv-11386-VSB Document 38 Filed 05/15/19 Page 124 of 137




613.       The 2009 Agreement required Defendants, amongst other things, to "(i) Hold Information

           of the other part in strict confidence; (ii)    exercise appropriate caution   to rnaintain its

           secrecy;   (iii) to   use the same degree   of care to prevent unauthorized use of          such


           Inf'ormation as used to protect Receiving Party's own confìdential infbmration; and (iv)

           not to disclose, discuss, communicate or transmit such Information to others, except to its

           Representatives to the extent necessâry for the performance of the Purpose and then only

           so long as such persons agree to be bound by the terms of this Agreement." (2009

           Agreement    9t 1.1(Ð).


614.       Defèndants negligently failed    to exercise the duty of care required under the 2009

           Agreement resulting in the improper disclosule and misuse          of the proprietary   and/or

           confidential Spectrum Information including by way of non-limiting example, disclosing

           Spectrum Trade Secrets and inventions without permission          in patent applications,    and


           naming some of the Obligated Individuals and Defendant Hefetz as inventors thereof.

615.       Unless enjoined by this Court, Defendants      will continue to misappropriate, impermissibly

           disclose and misuse the proprietary and/or confidential Spectrum Information and thereby

           irreparably harm and damage Spectrum's goodwill and reputation, and thereby resulting

           in loss of sales, damage to customer relations and the like.

616.       Plaintiff is entitled to preliminary and permanent injunctive relief to prevent Defendants'

           continued misappropriation and misuse of the proprietary and/or confidential Spectrum

           Information.

617.       Defendants' actions alone and       in   concert have been reckless and wanton,              and


           Defendants' breach of the duty of care so reckless that Defendants are also liable for

           punitive damages.

1J734902   03885750.DOCX'
                                                    ,ro
            Case 1:18-cv-11386-VSB Document 38 Filed 05/15/19 Page 125 of 137




6lB.            PÌaintiff is entitled to damages - both compensatory and punitive - in an amount to be

                determined at trial, plus attorney's fees, costs, and interest.

                                          COUNT ELEVEN - CONVERSION
                                                 (All Defendants)

619.            Plaintiff incorporates by reference the allegations of paragraphs I through 618 above,       as


                if fully set forth   herein.

620.            Under New York law, conversion takes place when someone, intentionally and without

                 authority, assulres      or   exercises control over property belonging    to   someone else,

                interfering with that person's right of possession.

621.            Plaintiff owns the valuable Spectrum Trade Secrets and inventions embodied in the

                 Spectrum Information, and has taken extensive and reasonable steps to maintain the

                 Spectrum Information proprietary and/or confidential, and has not publicly disclosed any

                 such Spectrum Information other than as expressly noted herein.

622.            The numerous and unique Spectrum Trade Secrets and inventions embodied in the

                 Spectrum Information constitute independent economic value.

623.            The Spectrurn VERITON@, including its optimized design features, which were the result

                 of   years   of extensive research and development, was a breakthrough SPECT          imaging

                 device, and was not publicly known in the industry.

624.             Plaintiff is also a rightful o\ryner of an interest in at least the Section 256 GE Patent(s) by

                 virtue of at least the proprietary and/or confidential Spectrum Information incorporated

                 therein, and claims directed thereto.

625.             Plaintiff has requested Defendants to cease misusing, exploiting and otherwise converting

                 the Spectrum Information.


I   J7 3   4902 03 8 857 5o.DOCX Ì

                                                            125
       Case 1:18-cv-11386-VSB Document 38 Filed 05/15/19 Page 126 of 137




626.      By way of the assignment of the Section 256 GE Patent(s) and the

                                                                                    which were drafted

          and coordinated by Defèndant Hefetz in violation of the 2009 Agreement as well              as


          development and commercialization of the Imitation Device, Defendants have converted

         Plaintiff's rights in the proprietary and/or confidential Spectrum Information, including

         inventions and Spectrum Trade Secrets embodied therein, incorporated into the Section

         256 GE Patent(s) and         the

                                                   by exercising wrongful dominion or control over

         Plaintiff' s interests therein.

627.     Unless enjoined by this Court, Defendants       will continue to convert the proprietary and/or

         confidential Spectrum Information and thereby irreparably harm and damage Spectrum's

         goodwill and reputation, and thereby resulting in loss of sales, damage to customer

         relations and the like.

628.     Plaintiff is entitled to preliminary and permanent injunctive relief to prevent Defendants'

         continued conversion of the proprietary and/or confidential Spectrum Information.

629.     Defendants' actions alone and in concert have been in bad faith, intentional, wanton and

         malicious, and have been taken in conscious disregard of Plaintiff's rights and with the

         intent to deprive Plaintiff of and convert Spectrum's rights in the Spectrum Information

         and the Section 256 GE Patent(s) and the

                                                            such that Defendants are also liable for

         punitive damages.

630      Plaintiff is entitled to damages - both compensatory and punitive - in an amount to         be

         determined at trial, plus attorney's fees, costs, and interest.

lJ7 34902 038857s0.DOCX )
                                                   126
      Case 1:18-cv-11386-VSB Document 38 Filed 05/15/19 Page 127 of 137




            COUNT TWBLVE - CIVL CONSPRICY TO COMMIT CONVERSION
                     (Oblisated Individuals and Defendant Hefetz)

631        Plaintiff incorporates by refèrence the allegations of paragraphs   I through 630 above, as
           if fully set forth herein.

632        The elements of civil conspiracy under New York law are the underlying tort

           (conversion) plus   (1) a corrupt   agreement between two or more parties; (2) an overt act

           in   furlherance   of the agreement; (3) the parties'     intentional parlicipation   in   the

           furtherance of a plan or pu{pose; and (4) resulting damage or injury.

633        Defendants' acts set forth above constitute conversion of Plaintiff Spectrum's rights and

           interests   in the proprietary   and/or confidential Spectrum Information, including all

           inventions and Spectrum Trade Secrets embodied therein, as well as the Section 256 GE

           Patent(s) and the




634. The Obligated Individuals and                Defendant Hefetz conspired      to   convert Plaintiff

           Spectrum's rights and interests         in the proprietary   and/or confidential Spectrum

           Information, including all inventions and Spectrum Trade Secrets embodied therein,          as


           well   as the Section 256 GE Patent(s) and the

                                                              by agreeing and working in concert with

           one another to convert Plaintiff's noted rights and interests thereby damaging Plaintiff

           Spectrum.

635.       Unless enjoined by this Court, Defendants will continue to convert the proprietary and

           confidential Spectrum Information and thereby irreparably harm and damage Spectrum's

           goodwill and reputation, and thereby resulting in loss of sales, damage to customer

           relations and the like.
1J734902   o3885750.DOCXt
                                                      ,r,
      Case 1:18-cv-11386-VSB Document 38 Filed 05/15/19 Page 128 of 137




636.     Plaintiff is entitled to preliminary and permanent injunctive relief to prevent Defendants'

         continued conversion of the proprietary and/or confidential Spectrum Information.

637.     Defèndants' actions alone and in concert have been in bad faith, intentional, wanton and

         malicious, and have been taken in conscious disregard of Plaintifï's rights and with the

         intent to deprive Plaintiff of and convert Spectrum's rights in the Spectrum Information,

         including all inventions and Spectrum Trade Secrets embodied therein, as well as the

         Section 256 GE Patent(s) and the

                                                       such that Defendants are also liable   for punitive

         damages.

638.     Plaintiff is entitled to damages - both compensatory and punitive - in an amount to           be

         determined at trial, plus attorney's fees, costs, and interest.

          COUNT THIRTEEN                - FRAUD   ON    I]NITED STATES PATENT ANT)
                                        TRADEMARK OFFICE
                              (Oblieated Individuals and Defendant Hefetz)

639.     Plaintiff incorporates by reference the allegations of paragraphs 1 through 638 above, as

         if fully   set forth herein.

640.     The Obligated Individuals and Defendant HefeÍz have engaged in a systematic                  and

         continuous effort to intentionally and fraudulently misappropriate the proprietary and/or

         confidential Spectrum Information, including filing patent applications in the names of

         some Obligated Individuals, who in turn have assigned such applications to GE.

64L.     Defendants, including the Obligated Individuals and Defendant Hefetz, were first

         exposed      to the Spectrum Information during numerous negotiations and the            ongoing

         2009-12 due diligence.




lI7 34902 03885750.DOCX   )
                                                       128
      Case 1:18-cv-11386-VSB Document 38 Filed 05/15/19 Page 129 of 137




642      Beginning in the early 2000s, GE and Spectrum's Predecessors in Interest had discussed

         the possibility of cooperation and possible acquisition by GE          of Spectrum    and the

         Spectrum Information.

643      Spectrum disclosed the proprietary and/or confidential Spectrum Information to the GE

         diligence personnel and the Obligated Individuals pursuant to the 2009 Agreement.

644      The Obligated Individuals and other GE diligence personnel visited Spectrum's premises

         on several occasions, including in June 2010, January 2012 and June 2012, in connection

         with the due diligence to obtain a complete overview and details of the keys to            the

         kingdom, l. e., proprietary and/or confi dential Spectrum Information.

645      During the 2009-12 diligence period, the GE Defendants, including the Obligated

         Individuals, and other GE diligence personnel were given confidential access to a highly

         confidential "data room" containing much of the Spectrum Information, such as trade

         secrets as    well as other confidential data, financial data, projections, technology and the

         like. This "data room" was accessed by the GE diligence             personnel, including the

         Obligated Individuals, who followed up with extensive questioning to obtain yet further

         information.

646      Upon information and belief, Defendants (including Obligated Individuals and Defendant

         Hefetz) obtained access to the Spectrum Information that was misused to develop the

         Imitation Device during these exchanges and through the data room.

647      Upon information and belief, Defendants (including the Obligated Individuals and

         Defendant Hefetz) further misappropriated and misused the Spectrum Information to file

         each of the Section 256 GE Patent(s) and the




lJ1 34902 0388s750.DOCX )
                                                    129
       Case 1:18-cv-11386-VSB Document 38 Filed 05/15/19 Page 130 of 137




IItn         each instance, on information and belief, the patent applications were   first drafted by

         Defendant Hefet"z, an Israeli Patent Attorney, who was himself named as an inventor on

         nuÍìerous of the Section 256 GE Patent(s) and the



649      Defendant Hefetz then proceeded to procure signed false Declarations from each of the

         inventors knowing   full well that he and the other   named GE "inventors" required for the

         filing of the patent applications for the Section 256 GE Patent(s) and the

                                                                                       pursuant to 37

         CFR $$ 1.56 and 1.98 and 1.99 were not the true inventors.

650.     The patent applications prepared by Def'endant Hefetz were then forwarded by him to the

         Small Patent Law Firm which filed the applications with the USPTO.

651.     Hefetz also proceeded     to   procure signed Assignments which wrongfully deprived

         Spectrum of ownership in each of the patents, and forwarded these documents to be filed

         in the USPTO.

652. In each of the above applications for the Section 256 GE Patent(s) and the I
                                                                                                   the

         Obligated Individuals and Defendant Hefetz concealed and did not identify the true

         inventor(s) of the claimed inventions, í.e.,Yoel Zilberstien and Nathaniel Roth, who were

         employed by the Spectrum Predecessors in Interest and continue to be employees of

         Spectrum.

653      In each patent application for the Section 256 GE Patent(s) and the

                                                                                   Defendant Hefetz

         engaged in a pattern of conduct naming one or more GE employees and agents including

lJ7 34902 038857s0.DOCX )
                                                  130
          Case 1:18-cv-11386-VSB Document 38 Filed 05/15/19 Page 131 of 137




              one or more of Bouhnik, Steinfeld, Escho, who received proprietary and/or confidential

              Spectrum Information subject to the non-disclosure and non-use provisions of the 2009

              Agreement                 -   as the inventors   of these patent applications, together with himself'.

654.          When the Small Patent Law firm fìled the patent applications for the Section 256 GE

              Patent(s) and the

                                                     the Small Firm submitted a false declaration in each application

              executed by individuals identified by GE (z.e., Bouhnik, Steinfeld, Escho, and Hefetz) as

              the inventors fraudulently stating that the identified individuals were the sole inventors                    of

              the claimed invention(s).

655.          Because Spectrum is not in a position to know the precise involvement or knowledge                            of

              the Small Patent Law Firm at this time, they are not being named as a Defendant.

656.          In direct violation of 37 CFR $$ 1.56 and 1.98 and7.99, Defendants Bouhnik, Steinfeld,

              Escho, and Hefetz repeatedly, consistently and intentionally concealed from the USPTO

              the fact that the true inventors on each of the Section 256 GE Patent(s) and the                          I


              were not named, with intent to deceive, and that the claimed invention(s) have been

              derived from Spectrum.

657           If        the USPTO had been made aware of the fact that in each case the claimed inventions

              had been derived from Spectrum employees, the USPTO would not have allowed one or

              more of the claims of each of the Section 256 GE Patent(s) and the

                                                                                                            in the absence of

              the true inventors.




I   J] 3 4902 038   8   s7   5   0.DOCX Ì
                                                                         r3l
      Case 1:18-cv-11386-VSB Document 38 Filed 05/15/19 Page 132 of 137




658.       The intproper conduct alone, and in concert with the GE Defendants, including                     the


           Obligated Individuals, and Defendant Hefetz have rendered each of the above patents

           unenf-orceable.

659.       The intentional, bold and outrageous nature of repeatedly and continuously naming

           themselves as inventors           of the very information that they stole constitutes fraud oll   the


           USPTO, and constituted a fraudulent effort to steal Plaintiff's technology and undermine

           Plaintiff' s commercial efforts.

660.       An example of its efforts to undermine Plaintiff s commercial efforts was GE's not-so-

           veiled threat in the October 12, 2018 letter:


  Finrrlh', às l'orlt'client is rvell a!\rrìr'e, GE h¿rs a forrrúrlalrle ¡ro¡1fe1¡o oi ¡r¿!ç¡1¡5 in the
  rrrrcle¿rr uredicirre sprrr-'e. As GË's relationship rvith your client corrtirrues to sour'.
  GE r.r'ill h¿ìr,e lìo choice but to prioritize comparison of your client's systetns to the
  ü1añr' nttclear rnedicirre in'ç'entions owned by GE.


(F'x.24).

      COUNT FOURTEEN _ CORRECTION OF INVENTORSHIP OF U.S. PATENT
                  NUMBER PURSUANT TO 35 U.S.C. $ 256
                            (All Defendants)

661.       Plaintiff incorporates by reference the allegations of paragraphs 1 through 660 above,             as


           if fully   set   foth   herein.

662.       The cause of action in this Count Fourteen arises under 35 U.S.C. $ 256.

663.       There is a real, immediate, substantial, and continuing justiciable controversy between

           Spectrum and GE concerning the inventorship of the Section 256 GE Patent(s) for which

           this Court may grant declaratory relief consistent with Article           III of the United   States


           Constitution.

664.       Yoel Zilberstien and Nathaniel Roth are the true and joint ìnventors of the patentable
1J134902   03885750.DOCX'
                                                           ,r,
         Case 1:18-cv-11386-VSB Document 38 Filed 05/15/19 Page 133 of 137




            inventions disclosed and claimed in the Section256 GE Patent(s).

665         Yoel Zilberstien and Nathaniel Roth conceived of, diligently reduced to practice,       and

            provided significant contributions to the inventions disclosed and claimed in each of the

            Section 256 GE patent(s).

666         The Spectrum Information, including inventions and various Spectrum Trade Secrets

            embodied therein, were disclosed       to GE diligence   personnel through rhe 2009-12

            diligence period.

667         As described above, Yoel Zilberstien and Nathaniel Roth are true inventors of            an


            innovative element that is essential to, and recited in, at least one of the claims of the

            Section 256 GE Patent(s).

668         Yoel Zilberstien and Nathaniel Roth, without their participation, were omitted           as


            inventors     in the applications that issued as the Section 256 GE Patent(s), and these

            omlsslons were ln etTor

669.        Neither Yoel Zilberstien nor Nathaniel Roth were provided with or aware of GE's patent

            activities until well after the applications that issued as the Section256 GE Patent(s) were

            filed. At no time during      the prosecution of the Section 256 GE Patent(s) was Yoel

            Zilberstien and/or Nathaniel Roth given an opportunity to review the specification or

            claims presented in the patent applications which issued as the Section 256 GE Patent(s),

            nor were they advised about the possibility of being co-inventors on the information

            being disclosed and claimed in the Section256 GE Patent(s).

670.        Yoel Zilberstien and Nathaniel Roth have notice of and have consented to this action to

            corect inventorship of the Section 256 GE Patent(s).



I   J] 34902 0388s750.DOCX )

                                                     t33
   Case 1:18-cv-11386-VSB Document 38 Filed 05/15/19 Page 134 of 137




611.   Plaìntiff Spectrum owns all inventions of Yoel Zilberstien and Nathaniel Roth by virtue

       of their employment agreements.

612.   PlaintifT Spectrum theref'ore has standing and           is   otherwise entitled   to   have   the

       inventorship    of the Section 256 GE Patent(s) conected to add Yoel Zilberstien               and

       Nathaniel Roth as inventors of the subject matter claimed therein.

613.   The omission of Yoel Zilberstien and Nathaniel Roth from the Section 256 GE Patent(s)

       has injured and   will injure Plaintiff Spectrum by depriving it of an ownership interest      and

       financial stake in the Section 256 GE Patent(s), which can be redressed by correction of

       inventorship.

674.   Under 35 U.S.C. $ 256, the Section 256 GE Patent(s) should be corrected to properly

       name Yoel Zilberstien and Nathaniel Roth as inventors.

                                     PRAYER FOR RELIEF

       WHEREFORE, Plaintiff seeks       a   judgment against Defendants as follows:

       a.     that the Spectrum Information, including Spectrum Trade Secrets and inventions

              embodied therein, disclosed to Defendants is solely owned and the sole proper-ty

              of Plaintiff;

       b.     that Defendants intentionally and/or negligently breached the 2009 Agreement;

       c.     that Defendants misappropriated Plaintiff s trade secrets;

       d.     that Defendants misappropriated      Plaintiff s ideas;

       e.     that Defendants engaged in unfair completion against Plaintiff;

       f.     that Defendants have violated the Implied Covenant of Good Faith and Fair

              Dealing under New York law;

       g.     that Defendants have been unjustly enriched;

lJt349020388s7s0.Docxt
                                                  ,uo
      Case 1:18-cv-11386-VSB Document 38 Filed 05/15/19 Page 135 of 137




         h.        that Defendants obtained Plaintiff's Spectrum Information by fraud;

         i.        that Defendants have converted Plaintiff's rights in the Section 256 GE Patent(s)

                   and the

                                      and Spectrum Infbrmation, including all Spectrum Trade Secrets

                   and inventions embodied therein;

         j.        that Defendants have conspired to convert Plaintiff's rights in the Section256 GE

                   Patent(s) and the

                                                               and Spectrum Information, including all

                   Spectrum Trade Secrets and inventions embodied therein.

         k.        that Yoel Zilberstien and Nathaniel Roth are the joint inventors of the Section 256

                   GE Patent(s);

         l.        placing the Section 256 GE Patent(s) and the

                                                                                 ln a constructrve trust

                   for the benefit of Spectrum;

         ln.       directing the Director of the United States Patent and Trademark Offìce, pursuant

                   to 35 U.S.C. $ 256, to conect inventorship of the Section 256 GE Patent(s), by

                   adding Yoel Zilberstien and Nathaniel Roth as the joint inventors and adding

                   Spectrum as an assignee thereof;

         n         Declaring that the Section 256 GF, Patent(s) and the

                                                                                   as   well   as any other


                   GE patents covering Spectrum's VERITONTM device are unenforceable against

                   Plaintiff, its affiliates and successors;



l.J734902 03885750.DOCX Ì
                                                      r35
            Case 1:18-cv-11386-VSB Document 38 Filed 05/15/19 Page 136 of 137




                o         declaring that Defendants obtained the Section 256 GE Patent(s) and the          I
                                                                                                        and the

                           '659 publication by fraud on the United States Patent and Trademark Offìce;

                p         prelirninary and permanently enjoining Defendants, including but not limited to,

                          GE and its officers, directors, agents, employees, servants, attorneys, successors,

                           assigns and   all others controlling, controlled by, or affiliated with GE, the
                           Obligated Individuals and Defendant Hefetz, and all those in privity or active

                          concert or participation with any of the foregoing, from:

                           (i) directly or indirectly misappropriating or attempting to misappropriate the

                                Spectrum Information, including Spectrum Trade Secrets and inventions

                                embodied therein, in any manner whatsoever;

                           (ii) marketing, advertising, offering for sale, or selling the GE Imitation Device or

                                any device which incorporates or otherwise utilizes the Spectrum Information,

                                including all Spectrum Trade Secrets and inventions embodied therein;

                           (iii) disclosing to any third party any of the Spectrum Information, including

                                Spectrum Trade Secrets and inventions embodied therein; and

                           (iv) filing any patent applications which use or otherwise incorporate              the

                                Spectrum Information, including Spectrum Trade Secrets and inventions

                                embodied therein.

                q         preliminary and permanently enjoining Defendants from seeking regulatory

                           approval of the GE Imitation Device with the U.S. Food and Drug Administration

                           ("FDA");



I   J7   34902 038 8 s75 0.DOCX )
                                                            136
          Case 1:18-cv-11386-VSB Document 38 Filed 05/15/19 Page 137 of 137




             r        awarding compensatory and plìnitive damages in an amount to be determined at

                      trial;

             S.       awarding Spectrum its costs, disbursements, and reasonable attorney's fees in

                      connection with this action; and

             t.       awarding such other and further relief as the Court may deem just and proper.




Dated: New York, New York
             May 1,2019


                                                    Respectfully Submitted,

                                                    Lisa Cahill PLLC

                                              By:
                                                    Lisa A. Cahill
                                                    747 Thlrd Avenue, 32nd Floor
                                                    New York, New York 10017
                                                    (9r7) 690-r39s
                                                    lcahill @ lisacahilllaw.com


OF COUNSEL:

GREENBLUM & BERNSTEIN, P.L.C
Neil F. Greenblum
P. Branko Pejic
Jeffrey H. Handelsman
1950 Roland Clarke Place
Reston, Virginia 20191
(703) 716-1t91




I 17   34902 038857so.DOCX l
                                                         137
